

EXECUTION COPY


ASSET PURCHASE AGREEMENT dated as of August 5, 2005 among Pharmaceutical
Resource Solutions LLC, a Pennsylvania limited liability company (“Seller”), the
members of Seller listed on the signature pages hereto (each a “Member” and
collectively the “Members”), Ventiv Health, Inc., a Delaware corporation
(“Parent”); and PRS Acquisition LLC, a Delaware limited liability company
(“Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, Purchaser wishes to purchase from Seller, and Seller wishes to sell,
assign and transfer to Purchaser, substantially all of the assets of Seller, for
the purchase price and upon the terms and subject to the conditions hereinafter
set forth;
 
WHEREAS, in order to induce Seller to enter into this Agreement, Parent is
executing a guaranty (the “Parent Guaranty”) of Purchaser’s obligations
hereunder and under the Employment Agreements (as defined below) simultaneously
with the execution of this Agreement;
 
WHEREAS, in order to induce Purchaser and Parent to enter into this Agreement,
the key employees of Seller listed on Schedule I (the “Key Employees”) are
entering into employment agreements with Purchaser (each, an “Employment
Agreement”) simultaneously with the execution of this Agreement;
 
WHEREAS, the Members will receive substantial economic benefits from the
consummation of the transactions contemplated hereby; and
 
WHEREAS, certain terms used in this Agreement are defined in Section 11.1;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto agree,
intending to be legally bounded hereby, as follows:
 
ARTICLE I  
 


 
PURCHASE AND SALE OF THE ASSETS
 
Section 1.1  Assets. Subject to and upon the terms and conditions set forth in
this Agreement, at the closing of the transactions contemplated hereby (the
“Closing”), Seller shall sell, transfer, convey, assign and deliver to
Purchaser, and Purchaser shall purchase and acquire from Seller, all right,
title and interest of Seller in and to all properties, assets and rights of
every nature, kind and description, tangible and intangible (including
goodwill), whether accrued, contingent or otherwise (other than the Excluded
Assets (as defined below)), that relate to or are used or held for use in the
Business (collectively, the “Assets”), including without limitation the
following Assets:
 
(a)  all cash and cash equivalents of Seller as of the date (the “Closing Date”)
of the Closing;
 
(b)  all computer hardware, furniture, furnishings, vehicles, equipment,
machinery and other tangible personal property;
 
(c)  all rights under the Contracts listed on Schedule II (the “Included
Contracts”);
 
(d)  all payment rights and other intangible assets (including goodwill) with
respect to customer relationships that are not embodied in complete written
Contracts (it being understood that an expired Contract shall not be deemed to
be a complete written Contract for purposes of this Section 1.1(d));
 
(e)  all rights in Intellectual Property now in existence or under development,
including all licenses and rights to use or practice such Intellectual Property,
and all goodwill represented thereby and pertaining thereto;
 
(f)  all credits, prepaid expenses, deferred charges, advance payments, security
deposits and prepaid items (other than as provided in Section 1.2(c));
 
(g)  all notes and accounts receivable (in all cases, whether or not billed) and
the benefit of any security therefor;
 
(h)  all Books and Records;
 
(i)  to the extent their transfer is permitted by applicable Law, all
Governmental Approvals, including all applications therefor;
 
(j)  all of the outstanding equity interests in Pharmaceutical Resource
Solutions of Puerto Rico, Inc. (“PRS PR”); and
 
(k)  all causes of action, lawsuits, claims and demands of any nature available
to or being pursued by Seller with respect to the Assets or the Assumed
Liabilities.
 
At the Closing, the Assets shall be transferred or otherwise conveyed to
Purchaser free and clear of all Liens excepting only Permitted Exceptions.
 
Section 1.2  Excluded Assets. Notwithstanding Section 1.1, Seller shall retain
Seller’s right, title and interest in and to the following assets (collectively,
the “Excluded Assets”):
 
(a)  except as otherwise provided in 9.2, insurance policies and causes of
action, lawsuits, claims, demands, rights of recovery and set-off under or with
respect to, and the proceeds of, insurance policies;
 
(b)  causes of action, lawsuits, claims, demands, and rights of recovery and
set-off with respect to any Excluded Assets or Excluded Liability;
 
(c)  prepaid Taxes and any claims for any refund, rebate or abatement with
respect to Taxes for any period or portion thereof through the Closing Date;
 
(d)  Contracts other than Included Contracts, provided that in the event any
Contract of Seller is discovered following the Closing that is not included on
Schedule II, Purchaser may at its sole discretion elect to include such Contract
in the Assets for no additional consideration;
 
(e)  any and all income tax returns and related workpapers used to prepare the
same for periods ending on or prior to the Closing Date;
 
(f)  all Employee Benefit Plans, Pension Plans and assets thereunder, except
those listed in Section 9.2(b) of the Seller Disclosure Schedule and assets
thereunder;
 
(g)  all personal property identified as an Excluded Asset in Section 1.2(h) of
the Seller Disclosure Schedule;
 
(h)  all insurance policies maintained by Seller with respect to the Business;
and
 
(i)  the rights of Seller under this Agreement and the other Transaction
Documents, including all payment rights hereunder and thereunder.
 
Section 1.3  Required Consents. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any Asset or interest therein as to which (i) an assignment or transfer
thereof or an attempt to make such an assignment or transfer without a Consent
(a “Required Consent”) would constitute a breach or violation thereof or of
applicable Law, or would adversely affect the rights or obligations thereunder
to be assigned or transferred to or for the account of Purchaser and (ii) all
such Required Consents shall not have been obtained with respect to such Asset
or interest therein prior to the Closing. Any transfer or assignment to
Purchaser by Seller of any such Asset or interest therein (a “Delayed Asset”),
and any assumption by Purchaser of any corresponding Assumed Liability (a
“Delayed Liability”), shall be made subject to all such Required Consents in
respect of such Delayed Asset being obtained. If there are any Delayed Assets,
Seller shall use its reasonable best efforts to obtain all Required Consents in
respect thereof as promptly as practicable following the Closing, and shall
obtain such Required Consents without any further cost to Purchaser or any of
its Affiliates. Until all Required Consents with respect to each Delayed Asset
have been obtained, (a) Seller shall hold the Delayed Asset on behalf of
Purchaser, (b) Seller shall cooperate with Purchaser for no additional
consideration in any lawful arrangement (including subleasing or subcontracting,
or performance thereunder by Seller as Purchaser’s agent) to provide Purchaser
with all of the benefits of or under any such Delayed Asset, (c) to the extent
of any benefits received by or for the account of Purchaser under clause (b)
above, Purchaser shall assume and perform any corresponding Delayed Liabilities
and (d) Seller shall otherwise enforce and perform for the account of Purchaser
and as directed by Purchaser any other rights of Seller arising from such
Delayed Asset. At such time and on each occasion after the Closing Date as all
Required Consents with respect to a Delayed Asset have been obtained, such
Delayed Asset shall automatically be transferred and assigned by Seller to
Purchaser for no additional consideration, and all corresponding Delayed
Liabilities shall be simultaneously assumed by Purchaser, without the need for
any further act on the part of any party.
 
ARTICLE II  
 


 
PURCHASE PRICE AND CLOSING
 
Section 2.1  Purchase Price; Allocation. (a) The consideration for the Assets
(the “Purchase Price”) shall be, in the aggregate, (i) $9,100,000 in cash,
payable by electronic funds transfer at the Closing, subject to adjustment as
provided in Section 2.5 (the “Initial Cash Purchase Price”), (ii) a number of
unregistered shares of the common stock, par value $0.001 per share, of Parent
(“Parent Common Stock”) equal to the quotient of (x) $3,900,000, divided by (y)
the Fair Market Value of one share of Parent Common Stock as of the date of this
Agreement (the “Initial Shares”), (iii) the assumption by Purchaser at the
Closing of the Assumed Liabilities and (iv) all amounts payable or distributable
to Seller pursuant to Section 2.6 below. On the Closing Date, Purchaser shall
deliver to the transfer agent for the Parent Common Stock irrevocable
instructions to issue the Initial Shares in the name of Seller (or, at Seller’s
request, the Members). Neither Purchaser nor Parent shall have any
responsibility for the allocation among Seller and the Members of any
consideration to which Seller is entitled hereunder.
 
(b)  [***] shall be held in escrow until [***] pursuant to an escrow agreement
dated as of the Closing Date among Purchaser, Seller, on behalf of Seller, and
Bank of New York, as escrow agent (the “Escrow Agreement”), in substantially the
form annexed hereto as Exhibit A.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 

5




--------------------------------------------------------------------------------





 
(c)  The Purchase Price shall be allocated by Purchaser among the Assets in the
manner required by Section 1060 of the Code and regulations thereunder. The
Purchaser will allocate an amount to Seller’s fixed assets equal to their
depreciated book value unless there has been substantial appreciation of such
assets. Purchaser shall deliver to Seller a copy of such allocation within
seventy five (75) days after the Closing. The portion of the Purchase Price, if
any, allocated to one or more covenants set forth in a Transaction Document
shall not be offered by any party hereto as evidence, or otherwise taken into
account, in connection with a determination of the damages arising from a breach
of any such covenant. Purchaser and Seller shall file on a timely basis with the
IRS substantially identical initial and supplemental IRS Forms 8594 consistent
with such allocation and which gives effect to any adjustment of the Purchase
Price determined in accordance with Section 2.5 hereof or any amounts payable or
distributable to Seller pursuant to Section 2.6 below. Purchaser and Seller
agree, for all Tax purposes, to report the transactions effected pursuant to the
Transaction Documents in a manner consistent with the terms of this Agreement
(including the Purchase Price allocation prepared by Purchaser) and neither of
them shall take a position on any Tax return, before any Tax authority or in any
judicial proceeding that is, in any manner, inconsistent with such allocation
without the consent of the other or unless specifically required pursuant to a
determination by an applicable Tax authority. The parties shall promptly advise
one another of the existence of any Tax audit, controversy or litigation related
to any allocation hereunder.
 
Section 2.2  Closing Date. Subject to the satisfaction of the conditions set
forth in Sections 6.1 and 6.2 (or the waiver thereof by the party entitled to
waive that condition), the Closing shall take place at the office of Parent in
New York City at 10:00 a.m. on the date hereof (the “Closing Date”). At the
Closing, the parties shall make the deliveries provided for in Section 2.1 and
Article VII hereof. The Closing shall become effective as of 11:59 P.M. EST on
the Closing Date.
 
Section 2.3  Assumption of Liabilities . Subject to the terms and conditions set
forth herein, at the Closing, Purchaser shall assume and agree to timely pay and
discharge in full when due solely the following liabilities and obligations of
Seller (collectively, the “Assumed Liabilities”):
 
(a)  all liabilities and obligations of Seller under Included Contracts included
in the Assets that, by the terms of such Included Contracts, arise after the
Closing, relate to periods following the Closing and are to be observed, paid,
discharged, or performed as the case may be, at any time after the Closing;
 
(b)  all liabilities and obligations of Seller set forth on the Final Closing
Working Capital Statement, other than (i) liabilities and obligations arising
outside the ordinary course of business (it being understood that the $15,000 in
401(k) expense referenced in Section 3.6 of the Seller Disclosure Schedule shall
not be deemed to have arisen outside the ordinary course of business) and (ii)
any liability to Proforma Spectrum Graphics Ltd. in excess of the sum of (A) the
amount represented to be due and owing by Seller in an estoppel letter delivered
to Purchaser at Closing (the “Estoppel Letter”) and (B) the amount accrued
during the period from August 1, 2005 through the Closing Date; and
 
(c)  all liabilities and obligations expressly assumed by Purchaser pursuant to
Article IX.
 
Section 2.4  Excluded Liabilities. Purchaser shall not be responsible for any
Liabilities, obligations or commitments of Seller that are not specifically set
forth in Section 2.3 (collectively, the “Excluded Liabilities”). In addition,
notwithstanding anything to the contrary in this Agreement (including Section
2.3), Purchaser shall not be responsible for any of the following (each of which
shall also constitute Excluded Liabilities):
 
(a)  any Liability, obligation or commitment (other than liabilities and
obligations reflected on the Final Closing Working Capital Statement that are
assumed pursuant to Section 2.3(b)), other than the $15,000 in 401(k) expense
referenced in Section 3.6 of the Seller Disclosure Schedule, that, in accordance
with GAAP, was required to have been shown as a liability on the unaudited
consolidated balance sheet of Seller (the “Balance Sheet”) as at June 30, 2005
(the “Balance Sheet Date”) and was not so shown;
 
(b)  any Liability relating to any cause of action or judicial or administrative
action, suit, proceeding or investigation (i) pending or threatened on or prior
to the Closing Date or (ii) relating to Excluded Assets or Excluded Liabilities;
 
(c)  any Liability relating to any failure or alleged failure to comply with, or
any violation or alleged violation of, (i) any Law, Order or Governmental
Approval applicable to the Business or the Assets, including without limitation
any Tax Law or any Law relating to employment practices, or (ii) any Contract,
in each case which failure or violation occurred or was alleged to have occurred
on or prior to the Closing Date;
 
(d)  any Liability, severance obligation, termination fee or other obligation or
commitment relating to or arising out of (i) the employment by Seller of any of
its employees or the engagement by Seller of any of its independent contractors
(or any employee of an independent contractor), (ii) except as expressly assumed
by Purchaser or any of their Affiliates pursuant to Article IX, any Employee
Benefit Plan or Pension Plan, including any sponsorship, administration or
contribution obligation of any Person under any Employee Benefit Plan or Pension
Plan or the termination prior to any such assumption of any Employee Benefit
Plan or Pension Plan or (iii) the termination by the Seller of the employment or
engagement of any employee or independent contractor of Seller;
 
(e)  any Liability relating to any infringement or alleged infringement of the
rights of any other Person arising out of the use of any Intellectual Property
in connection with the Business on or prior to the Closing Date;
 
(f)  any Liability relating to the creation by Seller or an employee or
independent contractor of Seller on or prior to the Closing Date of any
Intellectual Property in connection with the performance of services for a
customer of Seller, or any failure of Seller or any such employee or independent
contractor to assign the rights therein to such customer;
 
(g)  any Liability for (i) any Taxes attributable to Seller, or (ii) for Taxes
attributable to the Assets or the Business with respect to any taxable period
(or portion thereof) ending on or prior to the Closing Date, with the exception
of accrued payroll and sales tax reflected on the Final Closing Working Capital
Statement;
 
(h)  any Liability under or with respect to that certain Business Loan Agreement
dated May 19, 2003 between Seller and Hudson United Bank (“Hudson”) or the
Promissory Note dated May 19, 2003 by Seller to Hudson, in each case as amended,
or any agreement or instrument relating thereto;
 
(i)  any Liability relating to any Excluded Asset;
 
(j)  any legal, accounting or other transactional expenses of Seller, including
the fee due to Fairmount Partners with respect to the transactions contemplated
by the Transaction Documents; or
 
(k)  any Liability imposed by any Environmental Law and incurred in connection
with (i) conditions existing or events occurring on or prior to the Closing Date
on Seller Property (as defined below), (ii) any real property, business entities
or assets, whether domestic or foreign, formerly owned, leased, occupied or
operated by or in connection with the Business or (iii) the transportation or
disposal of any Hazardous Materials to or at any offsite facility or location by
or in connection with the Business occurring prior to the Closing Date.
 
For purposes of Section 2.4(g), in the case of any taxable period that begins
before and ends after the Closing Date (a “Straddle Period”), the amount of any
Tax for the portion of such taxable period ending on the Closing Date shall be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction the numerator of which is the number of days in the taxable period
through the Closing Date and the denominator of which is the number of days in
such Straddle Period.
 
Section 2.5  Working Capital Adjustment. (a) (i) The Purchase Price shall be
increased dollar-for-dollar to the extent the Working Capital (as defined below)
as of the Closing Date (the “Closing Working Capital Amount”) exceeds $[***]
(the “Target Working Capital Amount”) and shall be decreased dollar-for-dollar
to the extent the Target Working Capital Amount exceeds the Closing Working
Capital Amount. Seller will prepare and deliver to Purchaser, no later than two
business days prior to the Closing Date, an estimate of the Closing Working
Capital Amount (as defined below) as of the Closing Date (the “Estimated Closing
Working Capital Amount”), which estimate shall be subject to review and approval
by Purchaser. If the Estimated Closing Working Capital Amount is less than the
Target Working Capital Amount, then the Purchase Price (and the Initial Cash
Purchase Price) will be reduced by the amount of such deficiency. If the
Estimated Closing Working Capital Amount is greater than the Target Working
Capital Amount, then the Purchase Price (and the Initial Cash Purchase Price)
will be increased by the amount of such difference.For purposes of this
Agreement, “Working Capital” shall mean the current assets of the Business as of
the Closing Date (including accounts receivable (net of allowance for doubtful
accounts), unbilled receivables and other current assets, but excluding the
Excluded Assets and restricted cash) less the sum of (a) the current liabilities
of the Business as of the Closing Date (including accounts payable and accrued
expenses (including all accrued and unused vacation benefits (including as set
forth in Section 9.2(d) of the Seller Disclosure Schedule), whether or not
traditionally reflected on Seller’s consolidated balance sheet as a current
liability) and all other current liabilities) and (b) without duplication, all
other Assumed Liabilities accrued through the Closing Date, but excluding the
Excluded Assets and the Excluded Liabilities (including any legal, accounting or
other transactional expenses of Seller, including the fee due to Fairmount
Partners with respect to the transactions contemplated by the Transaction
Documents, all of which shall be satisfied by Seller and the Members from the
Initial Cash Purchase Price), and shall be calculated in accordance with GAAP.
 
(ii) Within 90 days after the Closing Date, Purchaser shall prepare and deliver
to Seller a statement (the “Closing Working Capital Statement”) calculating the
Closing Working Capital Amount. Purchaser shall provide Seller and a single
accounting firm for Seller reasonable access to all (i) work papers and written
procedures used to prepare the Closing Working Capital Statement and (ii) Books
and Records and personnel to the extent reasonably necessary to enable Seller
and such accounting firm to conduct a sufficient review of the Closing Working
Capital Statement and verify the calculation of the Closing Working Capital
Amount. If Seller disputes the Closing Working Capital Amount as shown on the
Closing Working Capital Statement prepared by Purchaser, Seller shall deliver to
Purchaser within 30 days after receipt of the Closing Working Capital Statement
a statement (the “Dispute Notice”) setting forth Seller’s calculation of the
Closing Working Capital Amount and describing in reasonable detail the basis for
the determination of such different Closing Working Capital Amount. The
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
parties shall use reasonable efforts to resolve such differences regarding the
determination of the Closing Working Capital Amount within a period of 30 days
after Seller has given the Dispute Notice. If the parties resolve such
differences, the Closing Working Capital Amount agreed to by the parties shall
be deemed to be the “Final Closing Working Capital Amount” and the Closing
Working Capital Statement agreed to by the Parties shall be deemed to be the
“Final Closing Working Capital Statement.”
 
    (b) If Purchaser and Seller do not reach a final resolution on the Closing
Working Capital Amount within 30 days after Seller has given the Dispute Notice,
unless Purchaser and Seller mutually agree to continue their efforts to resolve
such differences, the Neutral Accountant shall resolve such differences,
pursuant to an engagement agreement among Purchaser, Seller and the Neutral
Accountant (which Purchaser and Seller agree to execute promptly), in the manner
provided below. Purchaser and Seller shall each be entitled to make a
presentation to the Neutral Accountant, pursuant to procedures to be agreed to
among Purchaser, Seller and the Neutral Accountant (or, if they cannot agree on
such procedures, pursuant to procedures determined by the Neutral Accountant),
regarding such party’s calculation of the Closing Working Capital Amount; and
the Neutral Accountant shall be required to resolve the differences between
Purchaser and Seller and determine the Closing Working Capital Amount within 20
days after the engagement of the Neutral Accountant. The Closing Working Capital
Amount determined by the Neutral Accountant shall be deemed to be the Final
Closing Working Capital Amount and the Closing Working Capital Statement, as
adjusted to reflect such determination, shall be deemed to be the Final Closing
Working Capital Statement. Such determination by the Neutral Accountant shall be
conclusive and binding upon the parties, absent fraud or manifest error. In the
event either Purchaser or Seller believes the determination of the Neutral
Accountant reflects a manifest error, Purchaser or Seller, as the case may be,
shall be entitled to specify the error to the Neutral Accountant in writing, in
reasonable detail (with a copy to the other) within five business days of the
date of delivery to the parties of the Neutral Accountant’s determination, and
any correction made by the Neutral Accountant (which the Neutral Accountant
shall be requested to make within ten business days after such date of delivery)
shall supersede the Neutral Accountant’s initial determination. Nothing in this
Section 2.5(b) shall be construed to authorize or permit the Neutral Accountant
to:
 
(i)  determine any questions or matters whatsoever under or in connection with
this Agreement except for the resolution of differences between Purchaser and
Seller regarding the determination of the Closing Working Capital Amount; or
 
(ii)  resolve any such differences by making an adjustment to the Closing
Working Capital Statement that is outside of the range defined by amounts as
finally proposed by Purchaser and Seller.
 
Purchaser, on the one hand, and Seller, on the other hand, shall each pay one
half of the fees and expenses of the Neutral Accountant.


(c) If the Final Closing Working Capital Amount is less than the Estimated
Closing Working Capital Amount, then Seller shall pay to Purchaser an amount
equal to the difference between the Estimated Closing Working Capital Amount and
the Final Closing Working Capital Amount and the Purchase Price shall be reduced
by the amount of such difference. If the Final Closing Working Capital Amount is
more than the Estimated Closing Working Capital Amount, then Purchaser shall pay
to Seller an amount equal to the difference between the Final Closing Working
Capital Amount and the Estimated Closing Working Capital Amount and the Purchase
Price shall be increased by the amount of such difference . Any payment pursuant
to this Section 2.5(c) shall be made in cash by wire transfer of immediately
available funds into one or more accounts designated in writing by Seller or
Purchaser, as the case may be, within five business days after the date on which
the Final Closing Working Capital Amount is determined.
 
Section 2.6  Earnout. (a) Seller shall be entitled to additional consideration
from Purchaser (any such additional consideration, an “Earnout Amount”) as
follows: [***]
 
The parties hereto agree that, except as hereinafter provided, no interest shall
accrue on, or be due and payable with respect to, any Earnout Amount. Purchaser
shall deliver any Earnout Amount for any Earnout Period (as defined below) to
Seller within five business days after the Final Earnout Amount Determination
Date for such period. At Purchaser’s option, up to [***] of each Earnout Amount
may be satisfied by the issuance to Seller of unregistered shares of Parent
Common Stock having a Fair Market Value equal to such portion of such Earnout
Amount. Shares of Parent Common Stock issued in satisfaction of any portion of
an Earnout Amount are referred to as “Earnout Shares” and, together with the
Initial Shares, as the “Shares”. [***] In no event will any Shares be issued
hereunder if the issuance of such Shares would cause the total number of Shares
issued pursuant to this Agreement to exceed 19.9% of the number of shares of
Parent Common Stock outstanding on the Closing Date. Any Earnout Amount that
would otherwise be satisfied by the issuance of Earnout Shares in excess of such
amount, and any other portion of an Earnout Amount that is not satisfied through
the issuance of Earnout Shares, will be paid in cash by wire transfer of
immediately available funds in accordance with written instructions delivered to
Purchaser by Seller. Seller acknowledges and agrees that neither Purchaser nor
any other Person makes any guarantee or representation to Seller that any
Earnout Amount will be realized. Any Earnout Amount that is paid in cash or
Earnout Shares to Seller or its designees shall be treated as a component of the
Purchase Price.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
Purchaser shall at its expense deliver to Seller within 75 days after the end of
calendar year 2005 and calendar year 2006 (each, an “Earnout Period”) its
calculation of [***] for such period [***] and the Earnout Amount, if any,
payable under Section 2.6(a) in respect thereof. Purchaser shall provide Seller
and Seller’s accounting firm with reasonable access to all books and records and
working papers to the extent reasonably necessary to enable Seller and such
accounting firm to verify such calculations after the delivery thereof. Such
calculations shall be binding on the parties, absent fraud or manifest error,
unless Seller, within 15 days after the delivery of the calculations by
Purchaser to Seller, notifies Purchaser in writing that it objects to any item
or computation in connection with the calculations and specify in reasonable
detail the basis for such objection. If Purchaser and Seller are unable to agree
upon the calculations within 20 days after any notice of objection has been
given by Seller to Purchaser, then at the election of either Seller or
Purchaser, the dispute shall be submitted to the Neutral Accountant for a final
determination in accordance with the procedures set forth in Section 2.5(b),
which determination shall be final and binding upon the parties, absent fraud or
manifest error. Purchaser and Seller shall each bear one-half of the fees, costs
and expenses of the Neutral Accountant in the event such an election is made.
For purposes of this Agreement, with respect to any Earnout Period, (i) [***]
for such period shall mean the [***] for such period, or such other amount as
shall have been agreed to by Seller and Purchaser following a timely notice of
objection as contemplated under this Section 2.6 (b), or such other amount as
determined by the Neutral Accountant and (ii) the “Final Earnout Amount
Determination Date” for such period shall mean: (x) the date that is 31 days
after the delivery of Purchaser’s calculation of the [***] for such period to
Seller, (y) such earlier date on which Seller delivers an irrevocable notice to
Purchaser in writing that it agrees with Purchaser’s calculation of such [***],
or (z) if Seller timely objects to such [***], such date on which the [***] in
respect thereof is otherwise determined.
 
(b)  Purchaser shall deliver any Earnout Amount to or as directed by Seller
within five business days after such Earnout Amount has been determined to have
been earned, and the amount thereof has been determined, in accordance with this
Section 2.6, provided that (x) the portion of an Earnout Amount that is
satisfied by the issuance of shares of Parent Common Stock shall be deemed to
have been delivered at the time irrevocable instructions are given by Parent to
its transfer agent to issue shares of Parent Common Stock to Seller and (y)
Parent shall not be required to give such instructions until the fifth business
day after Seller has notified Purchaser in writing of the address to which such
shares of Parent Common Stock are to be delivered. Any portion of an Earnout
Amount that is not paid within five business days of the applicable Final
Earnout Amount Determination Date shall bear interest from and after such fifth
business day at a rate of 5% per annum until paid.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
Purchaser shall be controlled by a Board of Directors, elected or appointed,
directly or indirectly, by Parent, of the sole member of Purchaser or by such
other managing or supervisory body as is provided for in the organizational
documents of Purchaser (the “Board”) and the operation of the Business shall be
subject to the control of the Board, and ultimate authority for all decisions
affecting the Business shall rest with the Board or its designees.
 
(c)  During the period from the Closing Date through December 31, 2006, (i)
Purchaser will be operated in good faith as a going concern [***].
 
(d)  In the event of a merger, consolidation or other transaction (a “Conversion
Transaction”) as a result of which substantially all of the outstanding shares
of Parent Common Stock are converted into the right to receive, in whole or in
part, equity securities, if such equity securities are traded on the New York
Stock Exchange, the American Stock Exchange, The Nasdaq Stock Market or another
securities exchange or interdealer quotation system reasonably acceptable to
Seller (“Listed Equity Securities”), (i) any issued Shares, including shares
held pursuant to the Escrow Agreement, shall be eligible to participate in any
Conversion Transaction on the same basis as other outstanding shares of Parent
Common Stock and (ii) any portion of an Earnout Amount that would otherwise be
permitted to be satisfied through the issuance of Parent Common Stock shall
thereafter be permitted to be satisfied through the issuance of such Listed
Equity Securities. For such purpose, such Listed Equity Securities shall be
valued at their aggregate Fair Market Value as of the applicable Value Date. In
the event that, in any Conversion Transaction, substantially all of the
outstanding shares of Parent Common Stock are converted into the right to
receive equity securities that are not Listed Equity Securities (or are
converted into the right to receive a combination of such equity securities and
cash), then, until such equity securities constitute Listed Equity Securities,
any Earnout Amount that thereafter becomes due shall be required to be satisfied
entirely in cash. In the event of a merger, consolidation or other transaction
as a result of which substantially all of the outstanding shares of Parent
Common Stock are converted into the right to receive only cash, any Earnout
Amount that thereafter becomes due shall be required to be satisfied entirely in
cash, provided that if the surviving or transferee entity in such transaction
(or an Affiliate thereof) has a class of Listed Equity Securities, any portion
of an Earnout Amount that would otherwise be permitted to be satisfied through
the issuance of Parent Common Stock shall thereafter be permitted to be
satisfied through the issuance of such Listed Equity Securities, valued at their
aggregate Fair Market Value as of the applicable Value Date.
 
Section 2.7  Lock-Up Agreement. Neither Seller nor any Member shall sell, pledge
or otherwise dispose of any economic interest in any Shares during the
applicable Restricted Period except (a) for distributions from Seller to the
Members, (b)
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
pursuant to and in accordance with the terms of a Conversion Transaction, in
which event the restrictions contained in this Section 2.7 shall apply to any
Listed Equity Securities issued in exchange for Shares or (c) [***]. “Restricted
Period” means (i) with respect to the Initial Shares, the period ending on the
first anniversary of the Closing Date, and (ii) with respect to any Earnout
Shares, the period ending on the first anniversary of the Value Date with
respect to such Earnout Shares.
 
Section 2.8  Transferability; Legending of Shares. (a) Seller and each Member
acknowledges that the Shares are being acquired pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and that the Shares may be transferred only pursuant to an effective
registration statement or an exemption from registration under the Securities
Act. Seller and each Member represents that it is familiar with Rule 144 under
the Securities Act. Neither Seller nor any Member shall be permitted to transfer
any Shares in the absence of an effective registration statement unless Seller
or such Member has furnished Parent with an opinion of counsel, reasonably
satisfactory to Parent (it being understood that an opinion of the law firm of
Buchanan Ingersoll PC, shall be satisfactory for this purpose), that such
disposition does not require registration of such Shares under the Securities
Act. It is agreed that Parent will not require opinions of counsel for transfers
made pursuant to Rule 144 if Parent is provided with any certificates or other
evidence of compliance with Rule 144 reasonably required by it in connection
with such transfer (including without limitation a copy of the relevant Form
144).
 
(b) It is understood that the certificates evidencing the Shares may bear a
legend to the following effect:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT WITH RESPECT THERETO OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTES OF SUCH ACT.
 
The certificates evidencing the Shares may also bear any legends required by
applicable blue sky laws.


Section 2.9  Receivables Guaranty. In the event that any account receivable or
unbilled receivable reflected on the Final Working Capital Statement has not
been collected in full through the commercially reasonable efforts of Purchaser
(which need not include the institution of any legal proceedings) by the
six-month
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
anniversary of the Closing, Seller agrees, within five business days of notice
from Purchaser to Seller given at any time thereafter, to purchase such account
receivable or unbilled receivable from Purchaser at its face amount. Purchaser
shall not, during such six-month period, compromise or settle the liability of
an account debtor with respect to a receivable shown on the Final Working
Capital Statement without the consent of Seller, such consent not to be
unreasonably withheld. All accounts receivable and unbilled receivables
purchased by Seller (each, a “Seller Receivable”) shall continue to be billed
and collected by Purchaser in the ordinary course and consistent with procedures
employed in Seller’s recent historical practice. In the event Purchaser receives
funds, not designated as being in payment of a specific account receivable, from
a customer that is an account debtor with respect to both Seller Receivables and
accounts receivable that continue to be owned by Purchaser, such funds shall be
allocated to the oldest balance (excluding any balance that is in dispute with
the account debtor). Subject to compliance with the preceding sentence,
Purchaser shall have no liability to Seller for the collection of any Seller
Receivable.
    
 
ARTICLE III  
 


 
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE MEMBERS
 
Seller and the Members represent and warrant to Purchaser jointly and severally
that, except as set forth in the Seller Disclosure Schedule attached hereto, the
following statements are correct and complete as of the date hereof. The Seller
Disclosure Schedule makes explicit reference to the particular representation or
warranty as to which exception is taken, which in each case shall constitute the
sole representation and warranty as to which such exception shall apply,
provided that the disclosures in the Seller Disclosure Schedule that are set
forth expressly therein with particularity will apply to all representations and
warranties.
 
Section 3.1  Organization and Good Standing. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the Commonwealth of Pennsylvania and has all requisite limited liability company
power and authority to own, lease and operate its properties and to carry on its
business. Seller is duly qualified or authorized to do business as a foreign
limited liability company and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified or authorized would not have a Seller Material
Adverse Effect. Section 3.1 of the Seller Disclosure Schedule sets forth a true,
correct and complete list of each jurisdiction in which Seller is qualified or
authorized to do business as a foreign limited liability company.
 
Section 3.2  Authorization and Enforceability. (a) Seller has all requisite
power and authority to execute and deliver this Agreement and each of the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Seller of each of the
Transaction Documents to which it is a party have been duly authorized by all
necessary limited liability company action on the part of Seller. This Agreement
and the other Transaction Documents have been duly and validly executed and
delivered by Seller and constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
(b) The Transaction Documents to which any Member is a party have been duly and
validly executed and delivered by each Member party thereto and constitute
legal, valid and binding obligations of such Member, enforceable against such
Member in accordance with their respective terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
Section 3.3  Ownership; Subsidiaries. (a) Section 3.3 of the Seller Disclosure
Schedule sets forth (i) the record and beneficial ownership of all outstanding
interests in Seller and (ii) a true and complete list of all partnerships, joint
venture arrangements or other Persons in which Seller owns a direct or indirect
equity interest, together with the jurisdiction of organization thereof and each
record and beneficial owner of equity interests in such partnership, joint
venture or other Person.
 
(b) PRS PR has not conducted any material operations to date and has no material
assets or Liabilities
 
Section 3.4  Seller’s Records.
 
(a)  The minute books of Seller previously made available to Purchaser contain
(i) all existing records of meetings and other limited liability company action
of the members of Seller and (ii) complete and accurate records of all meetings
and all other action of the members of Seller, in each case since inception.
 
(b)  The books, records and accounts of Seller accurately and fairly present in
all material respects the financial condition, results of operations, members’
equity and cash flows of Seller. Seller has not engaged in any material
transaction with respect to its business, maintained any bank account for its
business or used any of its funds, except for transactions, bank accounts and
funds which have been and are reflected in the normally maintained books,
records and accounts of Seller. Seller is not aware that any fraud, whether or
not material, has occurred that involves or involved management or other
employees who have a significant role in Seller’s system of internal accounting
control.
 
Section 3.5  Conflicts; Consents of Third Parties.
 
(a) None of the execution and delivery by Seller of this Agreement and the other
Transaction Documents to which it is a party, the consummation of the
transactions contemplated hereby or thereby, or compliance by Seller with any of
the provisions hereof or thereof will (i) conflict with, or result in the breach
of, any provision of Seller’s certificate of organization or operating agreement
or comparable organizational documents (collectively, “Organizational
Documents”) of Seller; (ii) conflict with, violate, result in the breach or
termination of, or constitute a default under any Contract to which Seller is a
party or by which Seller or its properties or assets is bound, or require a
consent or waiver by any Person in order to avoid any such conflict, violation,
breach, termination or default; (iii) violate in any material respect any Law or
any Order by which Seller is bound; or (iv) result in the creation of any Lien
upon the properties or assets of Seller. No governmental franchise, easement,
permit, right, application, filing, registration, license or other authorization
(each a “Permit”), Order, waiver, declaration or filing with, or notification to
any Person, including without limitation any Governmental Body, is required on
the part of Seller in connection with the execution, delivery and performance of
this Agreement or the other Transaction Documents to which it is a party, or the
compliance by Seller with any of the provisions hereof or thereof.
 
(b) None of the execution and delivery by any Member of this Agreement and the
other Transaction Documents to which such Member is a party, the consummation of
the transactions contemplated hereby or thereby, or compliance by such Member
with any of the provisions hereof or thereof will (i) conflict with, violate,
result in the breach or termination of, or constitute a default under any
Contract to which such Member is a party or by which such Member or its
properties or assets is bound, or require a consent or waiver by any Person in
order to avoid any such conflict, violation, breach, termination or default;
(ii) violate any Law or any Order by which such Member is bound; or (iii) result
in the creation of any Lien upon the properties or assets of such Member. No
Permit, Order, waiver, declaration or filing with, or notification to any
Person, including without limitation any Governmental Body, is required on the
part of such Member in connection with the execution, delivery and performance
of this Agreement or the other Transaction Documents to which it is a party, or
the compliance by such Member with any of the provisions hereof or thereof.
 
Section 3.6  Financial Statements. Included in Section 3.6 of the Seller
Disclosure Schedule are (i) the unaudited balance sheets of the Seller as at
December 31, 2003 and 2004 and the related unaudited statement of income of the
Seller for the years then ended and (ii) the Balance Sheet and the related
unaudited statement of income of the Seller for the six-month period ending on
the Balance Sheet Date (such statements described in clauses (i) and (ii),
including the related notes and schedules thereto, if any, are referred to
herein as the “Financial Statements”). The Financial Statements have been
prepared from the books and records of the Seller and fairly present in all
material respects the financial position and results of operations and members’
equity of the Seller as at the dates and for the periods reflected thereon in
accordance with GAAP applied on a consistent basis throughout the periods
indicated. The financial forecasts for the Seller for the fiscal years 2005 and
2006 included in Section 3.6 of the Seller Disclosure Schedule were prepared
based upon assumptions that are reasonable (as of the date hereof) and reflect
management’s good faith assumptions stated therein and management’s good faith
estimates (as of the date hereof) of the projected operating performance of the
Seller for such periods. Purchaser acknowledges and agrees that (i) Seller and
the Members make no guarantee or representation that the results estimated in
such financial forecasts will be realized, (ii) the factors upon which the
assumptions and estimate were based may change from the date hereof and (iii)
the results estimated in such financial forecasts may differ materially from
actual results.
 
Section 3.7  No Undisclosed Liabilities. Seller has no indebtedness or any other
material obligation or Liability of any kind, including any Liability as
guarantor, surety or otherwise, other than (i) obligations and Liabilities that
are fully reflected in, reserved against or otherwise described in the Balance
Sheet, (ii) obligations and Liabilities that have been incurred in the ordinary
course of business consistent with past practice since the Balance Sheet Date
and (iii) obligations and Liabilities for the future performance of the
Contracts disclosed in the Seller Disclosure Schedule.
 
Section 3.8  Absence of Certain Developments. Since the Balance Sheet Date (and,
with respect to clauses (a), (e), (f) and (p), the date that is 12 months prior
to the Balance Sheet Date):
 
(a)  there has not been any Seller Material Adverse Change nor has there
occurred any event which is reasonably likely to result in a Seller Material
Adverse Change;
 
(b)  there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of Seller having a
replacement cost of more than $5,000 for any single loss or $10,000 for all such
losses;
 
(c)  Seller has not made any change in the rate of compensation, commission,
bonus or other direct or indirect remuneration payable, or paid or agreed or
orally promised to pay, conditionally or otherwise, any bonus, incentive,
retention or other compensation, retirement, welfare, fringe or severance
benefit or vacation pay, to or in respect of any director, officer, employee,
distributor or agent of Seller, other than increases in the ordinary course of
business consistent with past practice in the base salaries of employees of
Seller other than officers or senior managers;
 
(d)  Seller has not entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement);
 
(e)  there has not been any change by Seller in accounting or Tax reporting
principles, methods or policies;
 
(f)  Seller has not conducted its business other than in the ordinary course
consistent with past practice;
 
(g)  Seller has not entered into (1) any Contract that is not an Included
Contract or (2) any other material transaction;
 
(h)  Seller has not hired employees or engaged independent contractors to
provide services for clients of Seller other than in the ordinary course of
business consistent with, and at a level consistent with, past practice;
 
(i)  Seller has not materially breached any Included Contract or materially
amended any Included Contract;
 
(j)  Seller has not failed to promptly pay and discharge current Liabilities
except where disputed in good faith in an appropriate manner;
 
(k)  Seller has not made any loans, advances or capital contributions to, or
investments in, any Person or paid any fees or expenses to any Affiliate of
Seller other than intercompany transactions in the ordinary course of business
consistent with past practice;
 
(l)  Seller has not mortgaged, pledged or subjected to any Lien any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of Seller except for assets acquired or
sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;
 
(m)  Seller has not discharged or satisfied any Lien, or paid any obligation or
Liability, except in the ordinary course of business consistent with past
practice and which, in the aggregate, are not material to Seller;
 
(n)  Seller has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, are not material to the Company;
 
(o)  Seller has not made or committed to make any capital expenditures or
capital additions or improvements in excess of $5,000 individually or $10,000 in
the aggregate, except as set forth in the Seller Disclosure Schedule, or
otherwise in the ordinary course of business consistent with past practices;
 
(p)  Seller has not entered into any prepaid services transactions with any of
its customers or otherwise accelerated revenue recognition or the sales of its
services for periods prior to any Closing hereunder;
 
(q)  Seller has not amended any of its Organizational Documents;
 
(r)  Seller has not issued any membership interests or any security exercisable
or exchangeable for or convertible into membership interests of Seller; and
 
(s)  Seller has not entered into any agreements to do or perform in the future
any actions referred to in this Section 3.8 which have not been consummated as
of the date hereof.
 
Section 3.9  Taxes.
 
Seller has duly and timely filed all Tax Returns with respect to Taxes required
to be filed on or before the Closing Date. All such Tax Returns are true,
complete and correct in all material respects. All Taxes owed by Seller (whether
or not shown on any Tax Return) or for which Seller is responsible have been
duly and timely paid. Seller has not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency. Seller is not currently the beneficiary of any
extension of time within which to file any Tax Return. Seller has withheld all
required amounts in respect of Taxes from its employees, agents, contractors and
nonresidents and, to the extent required, has remitted such amounts to the
proper agencies. Seller is not a “foreign person” within the meaning of Section
1445(b)(2) of the Code. Seller (a) has not been a member of an affiliated group
filing a consolidated income Tax Return and (b) does not have any liability for
the Taxes of any person under Treasury Regulations section 1.1502-6(a) (or any
analogous or similar provision of any state, local or foreign Law), as a
transferee or successor, by contract, or otherwise. Seller is, and since the
date of its formation has been, treated as a partnership for federal, state and
local income tax purposes and neither Seller nor any of its owners, nor any
taxing authority has taken any position inconsistent with such treatment,
including, without limitation, filing an election to be treated as an
association taxable as a corporation under Treasury Regulation Section
301.7701-3(c). There are no liens for taxes (other than Taxes not yet due and
payable) on any of the Assets. No deficiency or proposed adjustment for any
amount of Tax has been proposed, asserted or assessed by any taxing authority
against Seller that has not been paid, settled or otherwise resolved. There is
no action, suit, claim, examination, investigation, proceeding or audit now
pending, proposed or, to the Knowledge of Seller, threatened against Seller with
respect to Taxes. None of the Assumed Liabilities is an obligation to make a
payment that is not deductible under Code section 280G. No claim has ever been
made by any taxing authority in a jurisdiction where Seller did not file Tax
Returns that Seller may be subject to taxation by that jurisdiction. Seller will
not be required under applicable Law to report on any return for a period
commencing on or after the Closing Date income realized prior to the Closing
Date.
 
Section 3.10  Real Property.
 
(a)  Seller does not own in fee any real property or interest in real property.
Section 3.10 of the Seller Disclosure Schedule sets forth a complete list of all
real property and interests in real property leased by Seller (individually, a
“Real Property Lease” and the real properties specified in such leases being
referred to herein individually as a “Seller Property” and collectively as the
“Company Properties”) as lessee. The Seller Property constitutes all interests
in real property currently used or currently held for use in connection with the
Business or which are necessary for the continued operation of the Business as
the Business is currently conducted and proposed to be conducted. Seller has a
valid and enforceable leasehold interest under each of the Real Property Leases,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). Seller has not
received any written notice of any default or event that with notice or lapse of
time, or both, would constitute a default under any of the Real Property Leases
and Seller and, to Seller’s Knowledge, each other party thereto is in compliance
in all material respects with all obligations of such party thereunder. All of
the Seller Property, buildings, fixtures and improvements thereon owned or
leased by Seller are in good operating condition and repair (subject to normal
wear and tear). Seller has delivered or otherwise made available to Purchaser
true, correct and complete copies of the Real Property Leases, together with all
amendments, modifications or supplements, if any, thereto.
 
(b)  Seller has all material certificates of occupancy and Permits of any
Governmental Body necessary or useful for the current use and operation of each
Seller Property, and Seller has complied with all material conditions of the
Permits applicable to it. No default or violation, or event that with the lapse
of time or giving of notice or both would become a default or violation, has
occurred in the due observance of any Permit.
 
(c)  To the Knowledge of Seller, there does not exist any actual or threatened
or contemplated condemnation or eminent domain proceeding that affects Seller
Property or any part thereof, and Seller has not received any notice, oral or
written, of the intention of any Governmental Body or other Person to take or
use all or any part thereof.
 
Section 3.11  Tangible Personal Property; Title; Sufficiency of Assets.
 
(a)  Section 3.11 of the Seller Disclosure Schedule lists all leases of personal
property (“Personal Property Leases”) involving annual payments in excess of
$5,000 relating to personal property used in the Business or to which Seller is
a party or by which the properties of Seller are bound. Seller has delivered or
otherwise made available to Purchaser true, correct and complete copies of the
Personal Property Leases, together with all amendments, modifications or
supplements thereto.
 
(b)  Seller has a valid leasehold interest under each of the Personal Property
Leases under which it is a lessee, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and there is no default under any Personal Property Lease by Seller or,
to the Knowledge of Seller, by any other party thereto, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder, and Seller and, to the Knowledge of Seller,
each other party thereto is in compliance in all material respects with all
obligations of Seller or such other party, as the case may be, thereunder.
 
(c)  Seller has good and marketable title to the Assets used in the Business as
of the date hereof (which include, without limitation, all of the items of
tangible personal property reflected in the Balance Sheet), free and clear of
any and all Liens other than the Permitted Exceptions. All tangible personal
property included in the Assets, and all of the items of tangible personal
property used by Seller under the Personal Property Leases, are in good
condition and in a state of good maintenance and repair (ordinary wear and tear
excepted) and are in all material respects suitable for the purposes used. The
Assets include all assets, rights and interests reasonably required for the
continued conduct of the Business by Purchaser as now being conducted and
proposed to be conducted.
 
Section 3.12  Intellectual Property.
 
(a)  Seller owns, free and clear from all Liens (other than Permitted
Exceptions) or otherwise possesses legally enforceable rights to use all of the
Intellectual Property reasonably necessary to conduct the Business as currently
conducted and proposed to be conducted. The Intellectual Property owned by
Seller (“Owned Intellectual Property”) and the Intellectual Property licensed to
Seller comprise all of the Intellectual Property that is reasonably necessary to
conduct the Business as currently conducted and currently proposed to be
conducted.
 
(b)  Section 3.12(b)(i) of the Seller Disclosure Schedule sets forth a true,
complete and correct list of all Owned Intellectual Property for which a
registration or application has been filed with a Governmental Body, including
patents, trademarks, service marks and copyrights, issued by or registered with,
or for which any application for issuance or registration thereof has been filed
with, any Governmental Body. Section 3.12(b)(ii) of the Seller Disclosure
Schedule sets forth a complete and correct list of all trademarks, service marks
and other trade designations that are Owned Intellectual Property and not
otherwise identified in Section 3.12(b)(i) of the Seller Disclosure Schedule.
Section 3.12(b)(iii) of the Seller Disclosure Schedule also sets forth a
complete and correct list of all material written or oral licenses and
arrangements (other than confidentiality agreements and ordinary course licenses
of commercially available software), (A) pursuant to which the use by any Person
of Intellectual Property is permitted by Seller or (B) pursuant to which the use
by Seller of Intellectual Property is permitted by any Person (collectively, the
“Intellectual Property Licenses”). The Intellectual Property Licenses are in
full force and effect.
 
(c)  Nothing will interfere with, infringe upon, misappropriate, or otherwise
come into conflict with, any Intellectual Property rights of third parties as a
result of the continued operation of the Business as presently conducted or
reasonably expected to be conducted.
 
(d)  To the Knowledge of Seller, no Intellectual Property that is Owned
Intellectual Property or subject to any Intellectual Property License is being
infringed by third parties. There is no claim or demand of any Person pertaining
to, or any proceeding which is pending or, to the Knowledge of Seller,
threatened, that challenges the rights of Seller in respect of any Owned
Intellectual Property, or claims that any default exists under any Intellectual
Property License.
 
(e)  Seller has no Liability relating to (i) the creation by Seller or an
employee or independent contractor of Seller of Intellectual Property in
connection with the performance of services for a customer of Seller or (ii) any
failure of Seller or any such employee or independent contractor to assign
rights therein to such customer.
 
Section 3.13  Contracts. Section 3.13 of the Seller Disclosure Schedule sets
forth all of the Contracts to which Seller is a party or by which it is bound
and categorizes such Contracts by the types described below: (i) Contracts with
any current officer, director, employee or member of Seller, or any Affiliate of
Seller or any such Person; (ii) Contracts with any employee or labor union or
association representing any employee; (iii)  Contracts for the sale of any
Assets other than in the ordinary course of business; (iv) joint venture or
partnership agreements; (v) Contracts containing covenants not to compete in any
line of business or with any person in any geographical area or covenants of any
other person not to compete with Seller in any line of business or in any
geographical area, or otherwise concerning confidentiality or non-competition
(other than ordinary course customer contracts that would otherwise be included
solely because they contain confidentiality provisions); (vi) Contracts entered
into within the last five years relating to the acquisition of any operating
business or the capital stock or equity interests of any other Person; (vii)
Contracts relating to the borrowing of money from or by Seller or the extension
of any credit by Seller to any customer, employee or other Person; (viii) all
customer Contracts, (ix) Real Property Leases, (x) any other Contracts, other
than Real Property Leases and customer contracts, with respect to which the
amount to be paid or received thereunder in the future could reasonably be
expected to exceed $25,000 in any calendar year or $50,000 in the aggregate and
(xi) all other Contracts. There have been made available to Purchaser true,
correct and complete copies of all of the Contracts. All of the Contracts are in
full force and effect. Neither Seller nor, to the Knowledge of Seller, any other
party to any Contract in default thereunder or has otherwise failed to comply in
all material respects with its obligations thereunder. No Contract has been
modified or amended except as described in Section 3.13 of the Seller Disclosure
Schedule. Seller has not received any notice or communication from any party to
a Contract or other material customer or supplier (whether or not a party to a
Contract) relating to such party’s intent to modify, terminate or fail to renew
the arrangements and relationships set forth therein. From and after each
Closing, Seller will continue to enjoy all of the benefits of each of the
Contracts without the necessity of any consent, authorization or agreement from
or with any Person. There are no outstanding powers of attorney executed on
behalf of Seller. The consummation of the transactions contemplated hereby will
not affect any of the Contracts in a manner that could reasonably be expected to
have a Seller Material Adverse Effect.
 
Section 3.14  Employee Benefits.
 
(a)  Section 3.14 of the Seller Disclosure Schedule sets forth a complete and
correct list of (i) all “employee benefit plans,” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
any other pension plans or employee benefit agreements, arrangements, programs
or payroll practices (including without limitation severance pay, other
termination benefits or compensation, vacation pay, company awards, salary
continuation for disability, sick leave, retirement, deferred compensation,
bonus or other incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
that is currently in effect or was maintained, sponsored or contributed to by
Seller within the last six years to which Seller contributes or is obligated to
contribute thereunder with respect to employees of Seller, or that has been
approved before the date hereof but is not yet effective (“Employee Benefit
Plans”) and (ii) all “employee pension plans,” as defined in Section 3(2) of
ERISA, maintained by Seller or any trade or business (whether or not
incorporated) which are under control, or which are treated as a single
employer, with Seller under Section 414(b), (c), (m) or (o) of the (“ERISA
Affiliate”) or to which Seller or any ERISA Affiliate contributed or is
obligated to contribute thereunder (“Pension Plans”) within the last six years.
Section 3.14 of the Seller Disclosure Schedule identifies, in separate
categories, Employee Benefit Plans or Pension Plans that are (i) subject to
Section 4063 and 4064 of ERISA (“Multiple Employer Plans”), (ii) multiemployer
plans (as defined in Section 4001(a)(3) of ERISA) (“Multiemployer Plans”) or
(iii) “benefit plans”, within the meaning of Section 5000(b)(1) of the Code
providing continuing benefits after the termination of employment (other than as
required by Section 4980B of the Code or Part 6 of Title I of ERISA and at the
former employee’s or his beneficiary’s sole expense).
 
(b)  Neither Seller nor any ERISA Affiliate maintains, sponsors, or contributes,
or has, within the past six years, maintained, sponsored or had any obligation
to contribute to, for the benefit of current or former employees a defined
benefit plan subject to Title IV of ERISA, (ii) any Multiemployer Plan or (iii)
any Multiple Employer Plan.
 
(c)  Each of the Employee Benefit Plans and Pension Plans intended to qualify
under Section 401 of the Code (“Qualified Plans”) qualifies in all material
respects with the qualification requirements of Section 401 of the Code and the
rules and regulations thereunder and nothing has occurred or is expected to
occur with respect to the operation of any such plan which caused or would cause
the loss of such qualification or exemption or the imposition of any liability,
penalty or tax under ERISA or the Code.
 
(d)  All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan or Pension Plan or any agreement relating thereto have
been timely made (without regard to any waivers granted with respect thereto) to
any funds or trusts established thereunder or in connection therewith, and no
accumulated funding deficiencies exist in any of such plans.
 
(e)  There has been no material violation of or failure to comply with ERISA or
the Code with respect to the filing of applicable returns, reports, documents
and notices regarding any of the Employee Benefit Plans or Pension Plans with
the DOL, the IRS, the PBGC or any other Governmental Body or the furnishing of
such notices or documents to the participants or beneficiaries of the Employee
Benefit Plans or Pension Plans.
 
(f)  True, correct and complete copies of the following documents, with respect
to each of the Employee Benefit Plans and Pension Plans currently or previously
maintained by Seller or an ERISA Affiliate, have been delivered to Purchaser:
(A) any plans and related trust documents (all amendments thereto), investment
management agreements, administrative service contracts, group annuity
contracts, insurance contracts, collective bargaining agreements and employee
handbooks, (B) the most recent Forms 5500 for the past three years and schedules
thereto, (C) the most recent financial statements and actuarial valuations for
the past three years, (D) the most recent IRS determination letter, (E) the most
recent summary plan descriptions (including letters or other documents updating
such descriptions) and (F) written descriptions of all non-written agreements
relating to the Employee Benefit Plans and Pension Plans.
 
(g)  There are no pending Legal Proceedings which have been asserted or
instituted or, to the Knowledge of Seller, threatened against any of the
Employee Benefit Plans or Pension Plans, the assets of any such plans or of any
related trust or Seller, the plan administrator or any fiduciary of the Employee
Benefit Plans or Pension Plans with respect to the operation of such plans
(other than routine, uncontested benefit claims), and there are no facts or
circumstances which could form the basis for any such Legal Proceeding. No
Employee Benefit Plan or Pension Plan is under audit or investigation by the
IRS, DOL, or any other Government Body and no such completed audit, if any, has
resulted in the imposition of Tax, interest, or penalty.
 
(h)  Each of the Employee Benefit Plans and Pension Plans materially complies
with and has been maintained, in all material respects, in accordance with its
terms and all provisions of applicable Law, including ERISA and the Code, and
all material reporting and disclosure requirements have been satisfied on a
timely basis.
 
(i)  Seller and any ERISA Affiliate which maintains a “group health plan” within
the meaning of Section 5000(b)(1) of the Code and each plan sponsor or
administrator has complied in all material respects with the COBRA reporting,
disclosure, notice, election, and other benefit continuation and coverage
requirements of Section 4980B of the Code or Part 6 of Title I of ERISA and the
applicable regulations thereunder and any comparable state laws, and has not
incurred any direct or indirect liability, and is not subject to any loss,
assessment or excise tax, penalty, loss of federal income tax deduction or other
sanction arising on account of or in respect of any direct or indirect failure
at any time to comply with any such federal or state benefit continuation
coverage requirements. Schedule 3.14(i) sets forth a complete list of
individuals who have elected continuation coverage under COBRA and those
individuals who are currently eligible to elect continuation coverage under
COBRA.
 
(j)  Neither Seller nor a “party in interest” or “disqualified person” with
respect to the Employee Benefit Plans or Pension Plans has engaged in a
“prohibited transaction” within the meaning of Section 4975 of the Code or
Section 406 of ERISA which has subjected or could subject Seller, any ERISA
Affiliates, Purchaser, Parent or any trustee, administrator or other fiduciary
to a tax penalty on prohibited transaction or any other liabilities with respect
thereto.
 
(k)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (i) result in any payment becoming
due to any employee; (ii) increase any benefits otherwise payable under any
Employee Benefit Plan or Pension Plan; or (iii) result in the acceleration of
the time of payment or vesting of any such benefits.
 
(l)  No membership interest or other security issued by Seller forms or has
formed a material part of the assets of any Employee Benefit Plan or Pension
Plan.
 
(m)  The consummation of the transactions contemplated by this Agreement will
not give rise to any liability for termination of any agreements related to any
Employee Benefit Plan or Pension Plan.
 
(n)  No amounts payable under any Employee Benefit Plan and Pension Plan will
fail to be deductible for federal income tax purposes by virtue of Section 280G
of the Code.
 
(o)  Each Employee Benefit Plan or Pension Plan that purports to provide
benefits which qualify for tax-favored treatment under Sections 79, 105, 106,
117, 120, 125, 127, 129, and 132 of the Code satisfies in all material respects
the requirements of said Section(s).
 
(p)  To Seller’s Knowledge, except as set forth on Section 3.14(p) of the
Disclosure Schedule, Seller is not party to any contract, agreement or
arrangement that is a “nonqualified deferred compensation plan” subject to
Section 409A of the Code.
 
(q)  Each Employee Benefit Plan, or Pension Plan, its related trust and
insurance agreement may be unilaterally amended or terminated on no more than 90
days notice.
 
Section 3.15  Labor.
 
(a)  Seller is not a party to any labor or collective bargaining agreement and
there are no labor or collective bargaining agreements which pertain to
employees of Seller.
 
(b)  No employees of Seller are represented by any labor organization. No labor
organization or group of employees of Seller has made a pending demand for
recognition, and there are no representation proceedings or petitions seeking a
representation proceeding presently pending or, to the Knowledge of Seller,
threatened to be brought or filed, with the National Labor Relations Board or
other labor relations tribunal. There is no organizing activity involving Seller
pending or, to the Knowledge of Seller, threatened by any labor organization or
group of employees of Seller.
 
(c)  There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the Knowledge of Seller, threatened against or involving Seller. There are no
unfair labor practice charges, grievances or complaints pending or, to the
Knowledge of Seller, threatened by or on behalf of any employee or group of
employees of Seller.
 
(d)  There are no complaints, charges or claims against Seller pending or, to
the Knowledge of Seller, threatened which could be brought or filed, with any
public or Governmental Body based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by Seller, of
any individual.
 
(e)  Seller is in compliance in all material respects with all Laws and Orders
relating to the employment of labor, including all such Laws and orders relating
to wages, hours, the Worker Adjustment and Retraining Notification Act and any
similar state, local or foreign “plant closing” Law (“WARN”), collective
bargaining, discrimination, civil rights, safety and health, worker’s
compensation, payment of overtime wages and the collection and payment of
withholding and/or social security taxes and any similar tax.
 
(f)  There has been no “mass layoff” or “plant closing” as defined by WARN with
respect to Seller within the six (6) months prior to making this representation.
 
(g)  To the Knowledge of Seller, no executive, key employee, or group of
employees currently has any plans to terminate employment with Seller
independently of or as a result of this Agreement.
 
Section 3.16  Litigation. There is not, since the inception of Seller there has
not been, any suit, action, proceeding, investigation, claim or order pending
or, to the Knowledge of Seller and the Members, threatened by or against Seller
or Member, or to the Knowledge of Seller and the Members, pending or threatened,
against any of the other officers, directors, employees or independent
contractors (or employees of independent contractors) of Seller with respect to
their business activities on behalf of Seller, or to which Seller or any such
officer, director, employee, independent contractor or employee of an
independent contractor, with respect thereto, is otherwise a party, before any
court, or before any governmental department, commission, board, agency, or
instrumentality; nor to the Knowledge of Seller and the Members is there any
reasonable basis for any such action, proceeding, or investigation. Seller is
not subject to any Order of any Governmental Body.
 
Section 3.17  Compliance with Laws; Permits. Seller is in compliance in all
material respects with all Laws applicable to it or to the conduct of the
businesses or operations of Seller. Seller has all material Permits from
Governmental Bodies which are required for Seller or Seller to operate its
businesses.
 
Section 3.18  Environmental Matters.
 
(a)  To the best of Seller’s and the Members’ Knowledge, the operations of
Seller are in compliance with all applicable Environmental Laws and all Permits
issued pursuant to Environmental Laws or otherwise (“Environmental Permits”);
 
(b)  To the best of Seller’s and the Members’ Knowledge, Seller has obtained and
currently maintains all Environmental Permits required under all applicable
Environmental Laws necessary to operate its business;
 
(c)  Seller is not the subject of any outstanding written Order or Contract with
any Governmental Body or other Person respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any Release or threatened Release of a Hazardous
Material;
 
(d)  Seller has not received any written communication alleging either that
Seller may be in violation of any Environmental Law or Environmental Permit or
that Seller may have any liability under any Environmental Law;
 
(e)  Seller has not incurred, assumed or undertaken any current contingent
liability in connection with any Release of any Hazardous Materials into the
indoor or outdoor environment (whether on-site or off-site) and there are no
facts, circumstances or conditions relating to, arising out of or attributable
to Seller that could give rise to liability under Environmental Laws;
 
(f)  there are no judicial or administrative proceedings pending or, to the
Knowledge of Seller, threatened against Seller that allege a violation of, or
seek to impose liability pursuant to, Environmental Laws or Environmental
Permits and, to Seller’s Knowledge, there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of
Seller pending or threatened which could result in Seller incurring any
liability pursuant to any Environmental Law;
 
(g)  there is not located at any of the properties of Seller any (i) underground
storage tanks, (ii) asbestos-containing material or (iii) equipment containing
polychlorinated biphenyls; and
 
(h)  Seller has provided to Purchaser all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of Seller.
 
Section 3.19  Insurance. Section 3.19 of the Seller Disclosure Schedule sets
forth a complete and accurate list of all policies of insurance of any kind or
nature covering Seller or any of Seller’s employees, properties or assets. All
such policies are in full force and effect, and, to Seller’s Knowledge, Seller
is not in default of any provision thereof. Section 3.19 of the Seller
Disclosure Schedule describes all self-insurance arrangements affecting Seller.
 
Section 3.20  Receivables; Payables.
 
(a)  All accounts receivable and unbilled receivables of Seller have arisen from
bona fide transactions in the ordinary course of business consistent with past
practice. All accounts receivable and unbilled receivables of Seller reflected
on the Balance Sheet are good and believed to be collectible at the aggregate
recorded amounts thereof, subject to no setoffs (including without limitation
reductions in respect of customer advances or deposits) or counterclaims. All
accounts receivable and unbilled receivables of Seller arising after the Balance
Sheet Date are believed to be good and collectible at the aggregate recorded
amounts thereof and subject to no setoffs (including without limitation
reductions in respect of customer advances or deposits) or counterclaims.
 
(b)  All accounts payable of Seller reflected on the Balance Sheet or arising
after the Balance Sheet Date are the result of bona fide transactions in the
ordinary course of business and have been paid or are not yet due and payable,
except for accounts payable that are being disputed in good faith in an
appropriate manner.
 
Section 3.21  Related Party Transactions. Except as described in Section 3.21 of
the Seller Disclosure Schedule, (i) Seller (A) has not loaned or borrowed any
amounts from or (B) has outstanding any indebtedness or other similar
obligations to or owing from any Affiliate of Seller. Neither Seller nor any
Affiliate of Seller nor any officer or employee of any of them (i) owns any
direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower from
or has the right to participate in the profits of, any Person which is (A) a
competitor, supplier, customer, landlord, tenant, creditor or debtor of Seller,
(B) engaged in a business related to the business of Seller, or (C) a
participant in any transaction to which Seller is a party or (ii) is a party to
any Contract with Seller. Seller does not have any Contract or understanding
with any officer, director or manager of Seller, or any Affiliate of any such
Person, with respect to the subject matter of this Agreement, the consideration
payable hereunder or any other material matter.
 
Section 3.22  Relationships with Customers. (a) The relationships of Seller with
its existing customers is sound and Seller has no Knowledge, and there is no
reasonable basis to believe, that any current customer of Seller which accounted
for over three percent (3)% of total net sales of Seller for its most recently
completed fiscal year will materially and adversely change the manner in which
such customer currently conducts business with Seller, either as a result of the
transactions contemplated by this Agreement or otherwise. No such material and
adverse change (including any termination or material reduction in its business
with Seller) has occurred since the Balance Sheet Date.
 
(b)  The names and addresses of all customers of Seller during fiscal years 2004
and 2005 through the Closing Date and all customers Known as of the Closing Date
who will become customers during the remainder of 2005 are listed in Section
3.22(b) of the Seller Disclosure Schedule. All contracts and agreements with
such customers that are in existence as of the date hereof are valid, effective
and enforceable. No customer has an account balance that is in excess of 60 days
past due.
 
(c)  Seller does not have Knowledge of any written or oral communication, fact,
event or action which would indicate that any current supplier to Seller of
items essential to the conduct of the business, which items cannot be replaced
at comparable cost and the loss of which could reasonably be expected to have an
adverse effect on Seller, shall terminate or materially reduce its business with
Seller. No such termination or material reduction has occurred since the Balance
Sheet Date.
 
Section 3.23  No Misrepresentation. No representation or warranty of Seller
contained in this Agreement or in any Schedule hereto or in any certificate or
other instrument furnished by Seller to Purchaser pursuant to the terms hereof,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
Section 3.24  Financial Advisors. Seller has no Liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, other than any fees to be paid to
Fairmount Partners, which will be paid exclusively by Seller.
 
Section 3.25  Private Placement. Seller and each Member is an “accredited
investor” within the meaning of Rule 501 under the Securities Act and Seller was
not organized for the specific purpose of acquiring the Shares. Seller and each
Member has sufficient knowledge and experience in investing in companies similar
to Parent in terms of Parent's market capitalization and other relevant factors
so as to be able to evaluate the risks and merits of its investment in Parent
and it is able financially to bear the risks thereof. Seller and each Member has
had an opportunity to discuss the terms of the offering and sale of the Shares
and Parent's business, management and financial affairs with Parent's management
and to obtain any additional information regarding the foregoing which Parent
possesses or can acquire without unreasonable effort or expense. The Shares are
being acquired for the Seller’s (and, to the extent the Shares are transferred
by Seller to any Member, such Member’s) own accounts and not with a view to, or
the intention of, any distribution in violation of the Securities Act or any
applicable state securities laws. Seller and each Member understands that (i)
the Shares have not been registered under the Securities Act by reason of the
issuance of the Shares in a transaction exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act, (ii) the Shares must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration, (iii) the Shares will bear a
legend to such effect and (iv) Parent will issue stop transfer instructions to
its transfer agent to such effect.
 
ARTICLE IV  
 


 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller and the Members that the following
statements are correct and complete as of the date hereof.
 
Section 4.1  Organization. (a) Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser is duly qualified or authorized to do business as a foreign
limited liability company and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified or authorized would not have a material adverse
effect on the business or assets of Purchaser.
 
(b) Purchaser is an indirect wholly-owned subsidiary of Parent. All of the
issued ownership interests in Purchaser have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by Parent. Purchaser has conducted no material operations.
 
Section 4.2  Authorization of Transaction. The execution, delivery and
performance of the Transaction Documents to which Purchaser is a party have been
duly authorized by all necessary action by or on behalf of Purchaser. Purchaser
has full power and authority to execute and deliver this Agreement and each
other Transaction Document to which it is a party, and to perform its
obligations hereunder and thereunder. This Agreement and each Transaction
Document to which Purchaser is or will be a party has been or will be duly and
validly executed and delivered and constitutes the valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). Purchaser is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Body in order to
consummate the transactions contemplated by this Agreement and each such
Transaction Document.
 
Section 4.3  Noncontravention. Neither the execution and the delivery by
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, nor the consummation of the transactions contemplated hereby and thereby
on the part of Purchaser, will (i) violate any Law or any Order by which
Purchaser is bound or any provision of its organizational documents or (ii)
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any Contract to which Purchaser is a party or by
which Purchaser is bound or to which any of its assets is subject. No Order,
Permit or waiver, or declaration or filing with any Governmental Body is
required on the part of Purchaser in connection with the execution, delivery and
performance of this Agreement or the other Transaction Documents to which it is
a party, or the compliance by Purchaser with any of the provisions hereof or
thereof.
 
Section 4.4  Brokers’ Fees. Purchaser has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Seller shall have any
Liability.
 
ARTICLE V  
 


 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent represents and warrants to Seller and the Members that the following
statements are correct and complete as of the date hereof.
 
Section 5.1  Organization. Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Parent is
duly qualified or authorized to do business as a foreign corporation and is in
good standing under the laws of each jurisdiction in which it owns or leases
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization,
except where the failure to be so qualified or authorized would not have a
material adverse effect on the business or assets of Parent.
 
Section 5.2  Authorization of Transaction. The execution, delivery and
performance of the Transaction Documents to which Parent is a party have been
duly authorized by all necessary action by Parent. Parent has full power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party, and to perform its obligations hereunder and
thereunder. This Agreement and each Transaction Document to which Parent is a
party has been or will be duly and validly executed and delivered and
constitutes the valid and legally binding obligation of Parent, enforceable
against Parent in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Parent is not required to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
Governmental Body in order to consummate the transactions contemplated by this
Agreement and each other Transaction Document.
 
Section 5.3  Noncontravention. Neither the execution and the delivery by Parent
of this Agreement and each other Transaction Document to which it is or will be
a party, nor the consummation of the transactions contemplated hereby and
thereby on the part of Parent, will (i) violate any Law or any Order by which
Parent is bound or any provision of its organizational documents or (ii) result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any Contract to which Parent is a party or by which
Parent is bound or to which any of its assets is subject. No Order, Permit or
waiver, or declaration or filing with any Governmental Body is required on the
part of Parent in connection with the execution, delivery and performance of
this Agreement or the other Transaction Documents to which it is a party, or the
compliance by Parent with any of the provisions hereof or thereof.
 
Section 5.4  Status of the Shares. The Shares have been duly authorized and,
when issued upon in accordance with the terms of this Agreement, will be validly
issued, fully paid and nonassessable shares of Parent Common Stock and will be
free and clear of all Liens created by or through Parent. The issuance and
delivery of the Shares is not subject to any preemptive right of shareholders of
Parent that has not been waived or to any right of first refusal or other right
in favor of any person that has not been waived.
 
Section 5.5  SEC Documents. Since August 1, 2004, Parent has filed all required
reports, schedules, forms, statements and other documents with the SEC (such
documents being referred to herein collectively as the “Parent SEC Documents”).
As of their respective dates, the Parent SEC Documents complied in all material
respects with the requirements of the Securities Act, or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as the case may be, and the rules
and regulations of the SEC promulgated thereunder applicable to the Parent SEC
Documents, and none of the Parent SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Parent included in the Parent SEC Documents, as of their
respective dates, complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP (except, in the case of unaudited
statements, as permitted by Form 10 Q of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present the financial position of Parent and its consolidated
subsidiaries as of the dates thereof and the results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year end audit adjustments and other adjustments described therein).
No Parent Material Adverse Change has occurred subsequent to May 10, 2005 and
prior to the date of this Agreement.


Section 5.6  Brokers’ Fees. Parent has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Seller shall have any
Liability.
 
Section 5.7  Litigation. There is no suit, action, proceeding, investigation,
claim or order pending or, to the Knowledge of Parent, threatened against Parent
or any of its subsidiaries which, if determined adversely to Parent or such
subsidiary, as the case may be, would cause a Parent Material Adverse Change.
 
Section 5.8  Exempt Issuance. Assuming the accuracy, as of the date of each
issuance of Shares hereunder, of the representations of Seller and the Members
in Section 3.25, the issuance of the Shares in the manner contemplated by this
Agreement will be exempt from the registration requirements of the Securities
Act and of Pennsylvania and New Jersey “blue sky” laws, in each case as in
effect on the date hereof.
 
ARTICLE VI  
 


 
CONDITIONS TO CLOSING
 
Section 6.1  Conditions Precedent to Obligations of Purchaser at the Closing.
The obligation of Parent and Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Parent and Purchaser in whole or in part to the extent permitted by
applicable Law):
 
(a)  all representations and warranties of Seller and the Members contained in
the Transaction Documents shall be true and correct on and as of the Closing
Date, except to the extent expressly made as of an earlier date;
 
(b)  Seller and each Member shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Seller or such Member on or prior to the Closing
Date;
 
(c)  there shall not have been or occurred any Seller Material Adverse Change
since the Balance Sheet Date;
 
(d)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against Seller, any Member, Parent or Purchaser seeking to restrain
or prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby;
 
(e)  there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;
 
(f)  Purchaser shall have received letters in form and substance satisfactory to
Purchaser from Hudson and all other holders of indebtedness of Seller that would
be reflected on Seller’s consolidated balance sheet as of the Closing Date or
disclosed in the footnotes thereto (other than any such indebtedness that is an
Assumed Liability) or that is secured by any of the Assets confirming the full
payment and satisfaction of such indebtedness (by way of application of a
portion of the Purchase Price for such purpose or otherwise), the release of all
related Liens and the authority of Purchaser and its representatives to file
appropriate UCC termination statements with respect thereto (the “Payoff
Letters”);
 
(g)  Purchaser shall have received confirmation that any all indebtedness owing
from directors, officers, employees or stockholders of Seller has been fully
repaid as of the time of the Closing (by way of application of a portion of the
Purchase Price for such purpose or otherwise); and
 
(h)  The Key Employees and all other employees listed on Schedule III shall have
become Transferred Employees (as defined below).
 
Section 6.2  Conditions Precedent to Obligations of Seller at the Closing. The
obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Seller,
on behalf of the Seller, in whole or in part to the extent permitted by
applicable Law):
 
(a)  all representations and warranties of Purchaser and Parent contained in the
Transaction Documents shall be true and correct on and as of the Closing Date;
 
(b)  Purchaser and Parent shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser or Parent, as applicable, on or prior to
the Closing Date;
 
(c)  there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; and
 
(d)  any waiting period under the HSR Act applicable to the transactions
contemplated by this Agreement shall have expired or been terminated.
 
ARTICLE VII  
 


 
DOCUMENTS TO BE DELIVERED
 
Section 7.1  Deliveries by Seller to Purchaser and Parent at the Closing. At the
Closing, Seller shall deliver, or shall cause to be delivered, to Purchaser and
Parent the following:
 
(a)  a duly executed bill of sale, assignment and assumption agreement in the
form of Exhibit B
 
(b)  a duly executed assignment of lease and estoppel certificate, dated the
Closing Date, with respect to each Real Property Lease in form and substance
satisfactory to Purchaser and its counsel;
 
(c)  all consents and waivers that are listed on Schedule IV, each in form and
substance satisfactory to Purchaser (collectively, the “Closing Consents”);
 
(d)  certificates of title to all motor vehicles included in the Assets (if
any), duly endorsed for transfer to Purchaser as of the Closing Date;
 
(e)  a certificate (dated the Closing Date and in form and substance reasonably
satisfactory to Purchaser) executed by Seller certifying as to the fulfillment
of the conditions specified in Sections 6.1(a), 6.1(b), 6.1(c), 6.1(d), 6.1(e)
and 6.1(g) hereof;
 
(f)  the Escrow Agreement, duly executed by Seller;
 
(g)  an opinion of Buchanan Ingersoll PC, counsel for Seller, dated the Closing
Date, substantially in the form attached hereto as Exhibit C;
 
(h)  a duly executed copy of each Payoff Letter;
 
(i)  a duly executed copy of the Estoppel Letter;
 
(j)  a receipt for the cash portion of the purchase price paid at the Closing
and, if then issued, for the Initial Shares;
 
(k)  a certificate of a Member certifying to (A) Seller’s attached
Organizational Documents, (B) the adoption of resolutions of the Members and (C)
the incumbency of the officers signing the Transaction Documents on behalf of
Seller (together with their specimen signatures);
 
(l)  a written consent, executed by each Member, to the execution by the Seller
of the Transaction Documents to which Seller is a party and the consummation of
the transactions contemplated thereby;
 
(m)  a certificate of subsistence with respect to Seller issued by the Secretary
of State of the Commonwealth of Pennsylvania and for each state in which Seller
is qualified to do business as a foreign limited liability company dated as soon
as practicable prior to the Closing Date;
 
(n)  a copy of IRS Form W-9 duly and properly executed by Seller; and
 
(o)  a certificate of non-foreign person status in the form prescribed by United
States Treasury Regulation § 1.1445-2(b)(2)(iii) with respect to Seller in form
and substance acceptable to Purchaser; and
 
(p)  such other documents, instruments or certificates as shall be reasonably
requested by Purchaser or Parent or their counsel.
 
Section 7.2  Deliveries by Purchaser to Seller. At the Closing, Purchaser shall
deliver to Seller the following:
 
(a)  the cash portion of the purchase price payable at the Closing;
 
(b)  irrevocable instructions to the transfer agent for the Parent Common Stock
to issue the Initial Shares in accordance with Section 2.1 and the Escrow
Agreement;
 
(c)  the Escrow Agreement, duly executed by Purchaser and the Escrow Agent;
 
(d)  an opinion of the Law Office of Kenneth G. Alberstadt PLLC, counsel for
Parent and Purchaser, dated the Closing Date, substantially in the form attached
hereto as Exhibit D;
 
(e)  a duly executed bill of sale, assignment and assumption agreement in the
form of Exhibit B;
 
(f)  an assignment of lease, dated the Closing Date, with respect to each Real
Property Lease in form and substance reasonably satisfactory to Seller and its
counsel duly executed by Purchaser;
 
(g)  a certificate dated the Closing Date and in form and substance reasonably
satisfactory to Seller executed by an authorized officer of Purchaser certifying
as to the fulfillment of the conditions specified in Sections 6.2(a), 6.2(b) and
6.2(c) hereof;
 
(h)  a certificate dated the Closing Date and in form and substance reasonably
satisfactory to Seller executed by an authorized officer of Parent certifying as
to the fulfillment of the conditions specified in Sections 6.2(a), 6.2(b) and
6.2(c) hereof;
 
(i)  a certificate of the secretary of Purchaser certifying to (A) Purchaser’s
attached Organizational Documents, (B) the adoption of attached resolutions of
the Board of Directors of Parent approving the execution by Purchaser of the
Transaction Documents to which Purchaser is a party and the consummation of the
transactions contemplated thereby and (C) the incumbency of the officers signing
the Transaction Documents on behalf of Seller (together with their specimen
signatures);
 
(j)  a certificate of the secretary of Parent certifying to (A) the adoption of
attached resolutions of the Board of Directors of Parent approving the execution
by Parent of the Transaction Documents to which Parent is a party and the
consummation of the transactions contemplated thereby and (B) the incumbency of
the officers signing the Transaction Documents on behalf of Seller (together
with their specimen signatures);
 
(k)  certificates of good standing with respect to Parent and Purchaser issued
by the Secretary of State of its jurisdiction of incorporation; and
 
(l)  such other documents, instruments or certificates as shall be reasonably
requested by Seller or its counsel.
 
ARTICLE VIII  
 
POST-CLOSING COVENANTS
 
The parties agree as follows with respect to the period following the Closing:
 
Section 8.1  General. In the event that at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
party reasonably may request.
 
Section 8.2  Litigation Support. In the event and for so long as any party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstances, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Seller, each of the other parties will cooperate
reasonably with such party and such party’s counsel in the contest or defense,
make available their personnel, and provide such testimony and access to their
books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor hereunder).
 
Section 8.3  Confidentiality. From and after the date hereof (unless this
Agreement is terminated in accordance with its terms), Seller and the Members
will, and will cause their Affiliates to, hold in strict confidence, and will
not, and will cause their Affiliates not to, disclose to any third party or use
for any purpose, any and all information with respect to Seller, the Business,
the Transaction Documents or the transactions contemplated thereby, provided
that Seller and the Members may disclose such information to their legal and
financial advisors who are bound by a professional duty to maintain the same in
confidence or who have agreed in writing to do so. Notwithstanding the
foregoing, Seller and the Members may, and may permit their Affiliates to,
disclose such information (i) if compelled to disclose the same by judicial or
administrative process or by other requirements of Law (but subject to the
following provisions of this Section), (ii) if the same hereafter is in the
public domain through no fault of Seller or any Member, (iii) if the same is
later acquired by Seller or a Member from another source that is not under an
obligation to another Person to keep such information confidential or (iv) in
accordance with the terms of an order entered in accordance with the last
sentence of this Section 8.3 in connection with a lawsuit or other claim to
enforce their rights and obligations hereunder or under any other Transaction
Document. If Seller or any Member or any of their respective Affiliates is
requested or required (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) to disclose any such information, Seller or
such Member, as the case may be, shall provide Purchaser with prompt written
notice of any such request or requirement so that Purchaser may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section. If, in the absence of a protective order or other
remedy or the receipt of a waiver by Purchaser, Seller or such Member or such
Affiliate, as the case may be, nonetheless, based on the written advice of
outside counsel, is required to disclose such information to any tribunal or in
accordance with applicable Law, Seller or such Member or such Affiliate, without
liability hereunder, may disclose that portion of such information which such
counsel advises Seller or such Member or such Affiliate it is legally required
to disclose. Seller and the Members acknowledge and agree that money damages
would not be an adequate remedy for any breach of their agreements contained in
this Section 8.3 and that in addition to any other remedies available to
Purchaser, Purchaser shall be entitled to the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
this Section 8.3. If a lawsuit or other claim for the enforcement of this
Agreement or any other Transaction Document is commenced and Seller or any
Member is a party thereto, Seller or such Member, as the case may be, and Parent
(or its designee(s)) shall negotiate in good faith the terms of a stipulated
protective order or other appropriate order governing the use and disclosure of
information subject to this Section 8.3 in connection with such lawsuit or
claim, including without limitation in connection with related discovery
proceedings.
 
Section 8.4  Non-Competition. As a material inducement to Parent and Purchaser
to enter into this Agreement, each of Seller and each Member agrees as follows:
 
(a)  During the Non-Competition Period, neither Seller nor any Member will, and
Seller and each Member will cause its Affiliates not to, engage or participate,
directly or indirectly, as principal, agent, executive, director, proprietor,
joint venturer, trustee, employee, employer, consultant, stockholder, partner or
in any other capacity whatsoever, in the conduct or management of, or own any
stock or any other equity investment in or debt of, (1) any business that is
competitive with any business conducted or proposed to be conducted by Seller as
of the Closing Date (a “Competitive Business”), including any business involving
the provision of pharmaceutical marketing support and compliance services
(including, among other things, sample management and accountability; audit,
security and regulatory compliance; web-based reporting; training, education and
product launch support; sample fulfillment; database warehouse and management;
tele-detailing; call center support; and contract sales (each, a “Specified
Service”)) but excluding passive investments of up to 2% of the common stock of
any publicly traded company or (2) any Person that is a customer or client of
Purchaser at any time during the Non-Competition Period or that has been a
customer or client of Seller at any time during the two years prior to the date
of this Agreement but excluding, subject to compliance with applicable Law and,
with respect to any Person who is an employee of Purchaser, the ethics policies
and procedures (including prohibitions on the use of material nonpublic
information) adopted from time to time by Parent, passive investments of up to
2% of the common stock of any publicly traded company, provided that it shall
not be a violation of this Section 8.4 for any Member, following the termination
of any employment or consulting relationship with Purchaser or any of its
Affiliates (including Parent), to (x) be employed or engaged as an independent
contractor by a fully integrated pharmaceutical or biotechnology company (i.e.,
one that discovers, develops, manufactures and promotes drugs) or medical device
company that is or has been a customer or client of Purchaser or Seller if such
employment or engagement does not involve the provision to such company of any
Specified Service or (y) provide information technology consulting, accounting
or human resources consulting services to or with respect to any business that
is not a Competitive Business.
 
(b)  During the Non-Competition Period, neither Seller nor any Member will, and
Seller and each Member will cause its Affiliates not to, for its or such
Affiliate’s own benefit or for the benefit of any Person other than Purchaser,
(i) solicit, or assist any person or entity to solicit, any officer, director,
executive or employee of Purchaser (or, prior to the Closing Date, Seller) to
leave his or her employment, (ii) hire or cause to be hired any person who is
then, or who will have been at any point in time during the six months prior to
the date of such hiring, an officer, a director, an executive or an employee of
Purchaser (or, prior to the Closing Date, Seller), or (iii) engage any Person
who is then, or who will have been at any point in time during the six months
prior to the date of such engagement, an officer, director, executive or
employee of Purchaser (or, prior to the Closing Date, Seller) as a partner,
contractor, sub-contractor or consultant. It shall not be deemed a breach of
clause (iii) of the preceding sentence for the Members to continue to hold
passive interests in the Westpark Imports, Inc. wine importing business in which
they are current passive investors provided that no activities prohibited by
clauses (i) and (ii) of the preceding sentence are taken in connection
therewith.
 
(c)  During the Non-Competition Period, Seller and each Member will not, and
Seller and each Member will cause its Affiliates not to, (i) solicit, or assist
any person or entity other than Purchaser to solicit, any Person that is a
client or customer of Purchaser (or, prior to the Closing Date, Seller), or has
been a client or customer of Purchaser (or, prior to the Closing Date, Seller)
during the prior twelve (12) months, to provide any services competitive with
those provided by Purchaser (or, prior to the Closing Date, Seller) or (ii)
interfere with any of the business relationships of Purchaser.
 
(d)  Seller and each Member acknowledges that (i) the markets served by Seller
are national and international in scope and are not dependent on the geographic
location of the executive personnel or the businesses by which they are
employed; and (ii) the above covenants are manifestly reasonable on their face,
and the parties expressly agree that such restrictions have been designed to be
reasonable and no greater than is required for the protection of Purchaser and
are a significant element of the consideration hereunder.
 
(e)  Seller and the Members acknowledge and agree that money damages would not
be an adequate remedy for any breach of their agreements contained in this
Section 8.4 and that in addition to any other remedies available to Purchaser,
Purchaser shall be entitled to the remedies of injunction, specific performance
and other equitable relief for any threatened or actual breach of this
Section 8.4. If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section 8.4 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
Section 8.5  Existence . Seller hereby agrees that it will (and the Members
agree that they will cause Seller to) (i) not commence any dissolution of its
existence, liquidation or winding up, or commence a voluntary proceeding under
Title 11 of the United States Code, until at least one year from the Closing
Date and (ii) timely object to the commencement of any involuntary proceeding
filed under Title 11 of the United States Code or to any action seeking the
appointment of a receiver or trustee in respect of it or its assets if such
petition, proceeding or action is commenced prior to the first anniversary of
the Closing Date. The distribution by Seller to the Members of the consideration
received for the transfer of the Assets, other than pursuant to a plan of
liquidation and winding up, shall not be deemed to violate this Section 8.5.
 
Section 8.6 Mail; Payments. From and after the Closing, Seller agrees to refer
to Purchaser all customer, supplier, employee or other inquiries or
correspondence relating to the Assets or the conduct of the Business after the
Closing Date. Seller further agrees to promptly remit to Purchaser all payments
and invoices received after the Closing Date that relate to the Assets, the
Assumed Liabilities or the conduct of the Business after the Closing Date and
Purchaser agrees to promptly remit to Seller all payments and invoices received
after the Closing Date that relate to the Excluded Assets or the Excluded
Liabilities or (other than with respect to the Assets or the Assumed
Liabilities) the conduct of the Business prior to the Closing Date.
 
Section 8.7 Names and Logos. From and after the Closing, neither Seller nor any
Member will use any names or logos incorporating “Pharmaceutical Resource
Solutions” or “PRS”. The covenants contained in the preceding sentence shall
survive the expiration of the Non-Competition Period. Within five business days
following the Closing, Seller shall in cooperation with Purchaser amend its
certificate of organization to change its name to a name not incorporating
“Pharmaceutical Resource Solutions” or “PRS”. Seller shall file any consents or
other documents required by the Delaware Secretary of State to permit Purchaser
to change its name to “Pharmaceutical Resource Solutions LLC” and shall
cooperate with Purchaser to ensure that such name is made available to Purchaser
upon Purchaser’s submission of appropriate documents amending Purchaser’s
registration as a foreign limited liability company in the Commonwealth of
Pennsylvania.
 
Section 8.8 Certain Financial Information. From and after the Closing Date, to
the extent requested by Parent, Seller shall and shall cause its Affiliates to
deliver to Parent the financial information, management representation letters
and other documents and information with respect to Seller required by Parent to
prepare and file the financial statements required to be filed by Parent
pursuant to the Exchange Act and will use commercially reasonable efforts to
cause its independent accountants to deliver to Parent such reports and consents
as may be required in connection therewith, all reasonably in advance of the
time such filings are required to be made. Parent shall reimburse Seller for the
reasonable third party accounting costs in preparing and delivering such
information to the extent such expenses were not incurred by Seller prior to the
Closing.
 
Section 8.9 Retention of and Access to Records. (a) Purchaser will provide
Seller with access to the Books and Records included in the Assets, upon
reasonable written notice from Seller, during ordinary business hours and in
such a manner as does not interfere with the business operations of Purchaser or
any of its Affiliates, for purposes reasonably related to any actual or
threatened Legal Proceedings relating to Seller’s operation of the Business or
to any Tax audit or proceedings in which Seller or Member is involved.
Purchaser’s undertaking in this Section 8.9 shall survive for six years
following the Closing or such longer period during which Purchaser maintain such
Books and Records in the course of its business, provided that Purchaser may at
its option offer to deliver to Seller at any time any such Books and Records and
if Seller shall decline to take possession of such Books and Records, Purchaser
shall thereafter be free to dispose of the same. Purchaser may require that any
Person who will obtain access to Books and Records pursuant to this Section 8.9
execute a confidentiality undertaking reasonably satisfactory to Purchaser.
 
(b) To the extent permitted by applicable Law, Seller will provide Purchaser
with access to the Books and Records included in the Excluded Assets, upon
reasonable written notice from Purchaser, during ordinary business hours and in
such a manner as does not interfere with the business operations of Seller or
any of its Affiliates, for purposes reasonably related to any actual or
threatened Legal Proceedings relating to Purchaser’s operation of the Business
or to any Tax audit or proceedings in which any Purchaser or any of its
Affiliates is involved. Seller’s undertaking in this Section 8.9 shall survive
for six years following the Closing or such longer period during which Seller
maintain such Books and Records in the course of its business, provided that
Seller may at its option offer to deliver to Purchaser at any time any such
Books and Records and if Purchaser shall decline to take possession of such
Books and Records, Seller shall thereafter be free to dispose of the same.
Seller may require that any Person who will obtain access to Books and Records
pursuant to this Section 8.9 execute a confidentiality undertaking reasonably
satisfactory to Seller.
 
Section 8.10 Rule 144. With a view to making available to Seller the benefits of
Rule 144 under the Securities Act, Parent agrees, for so long as the Parent
Common Stock is registered under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), to (i) make and keep public information available (as
those terms are defined in Rule 144, including paragraph (c)(2) of such Rule);
(ii) file with the SEC in a timely manner reports and other documents, if any,
required of Parent under the Exchange Act; and (iii) furnish to Seller promptly
upon request a written statement by Parent as to its compliance with the
informational requirements of Rule 144 and the Exchange Act.
 
 
 
ARTICLE IX  
 


 
EMPLOYEES AND EMPLOYEE BENEFIT PLANS
 
The parties agree as follows with respect to the period following the Closing: 
 
Section 9.1  General. Purchaser shall offer employment, effective as of the
Closing Date, to all employees who are listed on Schedule III. Those employees
who accept such offers of employment and become employees of Purchaser shall be
referred to herein as the “Transferred Employees”. Neither Purchaser nor any
Affiliate of Purchaser (including Parent) shall have any liability whatsoever
with respect to any employee of Seller or any claim of any employee of Seller,
or any Employee Benefit Plan or any claim related thereto, except for claims by
Transferred Employees with respect to Employee Benefit Plans and then only to
the extent expressly provided under Section 9.2. Purchaser and Seller agree to
use the standard procedures set forth in Revenue Procedure 2004-53 with respect
to wage reporting. Seller shall be (i) responsible for the payment of all wages
and other remuneration due to its employees through the Closing Date except for
accrued wages set forth on the Final Closing Working Capital Statement and (ii)
except as otherwise provided in Section 9.2, liable for any claims made by its
employees and their beneficiaries under any Employee Benefit Plans or Pension
Plans.
 
Section 9.2  Seller Benefit Plans.
 
(a)  Except as explicitly set forth in this Section 9.2, neither Purchaser nor
any Affiliate of Purchaser (including Parent) shall assume any obligations under
or liabilities with respect to any of the Employee Benefit Plans or Pension
Plans. Effective as of the Closing Date, except as otherwise specifically
provided in this Agreement, all Transferred Employees will become fully vested
in their account, cease any participation in, and any benefit accrual under,
each of the Employee Benefit Plans or Pension Plans that is not assumed as set
forth in Section 9.2(b), except as otherwise required by applicable Law or the
terms of such plans.
 
(b)  Purchaser shall or shall cause one or more of its Affiliates to assume
sponsorship of Seller’s Employee Benefit Plans and Pension Plan as in effect at
Closing and listed in Section 9.2(b) of the Seller Disclosure Schedule (the
“Assumed Plans”), provided that Purchaser shall not assume any Liability for the
employer contributions made by Seller with respect to its 401(k) plan for
periods prior to or including the Closing Date except to the extent accrued on
the Final Working Capital Statement. Seller and the Members shall terminate
their participation as sponsors, plan administrators and adopting employers of
the Assumed Plans and Purchaser shall assume sponsorship of the Assumed Plans,
all to be effective as of the Closing, with respect to Seller, and as soon
thereafter as is reasonably practicable, with respect to the Members. At the
Closing, Seller and Purchaser shall execute and deliver, or cause to be executed
and delivered to Seller and Purchaser, agreements for assumption of the Assumed
Plans.
 
(c)  To the extent that service is relevant for purposes of computing the amount
of any vacation, sick days, severance and similar benefits under any employee
benefit plan, program or arrangement established or maintained by Purchaser
under which the Transferred Employees benefit, such plan, program or arrangement
shall credit each such Transferred Employee for service earned by that
Transferred Employee on and prior to the Closing Date with Seller in addition to
service earned with Purchaser after the Closing Date but shall not, at any time,
exceed twelve months for one year of service. Purchaser shall not be obligated
to cover any Transferred Employee under any Employee Benefit Plan of Purchaser
at the same time such Transferred Employee is covered under a corresponding plan
assumed pursuant to Section 9.2(b).
 
(d)  Purchaser shall recognize all accrued but unused vacation of each
Transferred Employee as of the Closing Date, provided that in no event shall
Purchaser be required to recognize accrued vacation benefits with respect to any
Transferred Employee in excess of the amount (or having a value in excess of the
amount) set forth with respect to such Transferred Employee in Section 9.2(d) of
the Seller Disclosure Schedule.
 
(e)  Seller shall include all employee records in the Books and Records
transferred to Purchaser at the Closing.
 
Section 9.3  Purchaser’s Benefit Plans. Effective as of the Closing and through
December 31, 2006, Purchaser shall maintain for the benefit of the Transferred
Employees that are employed by Purchaser during such period a package of
employee benefits that is reasonably comparable in the aggregate to the employee
benefit programs that are listed on the Seller Disclosure Schedule and that
Seller maintained for the benefit of those employees immediately prior to the
Closing, provided that Purchaser shall have no obligation to maintain a 3%
employer annual contribution to any 401(k) plan maintained for the benefit of
the Transferred Employees following termination of Seller’s 401(k) plan.
 
Section 9.4  No Limitations. Nothing in this Article IX or elsewhere in this
Agreement or any other Transaction Document (other than any Employment
Agreement) shall limit or restrict in any way Purchaser’s right to modify the
terms and conditions of any Transferred Employee or any other employee of
Purchaser (including without limitation Purchaser’s right to modify or
discontinue any Employee Benefit Plan assumed by it pursuant to Section 9.2,
subject to applicable Law and the terms of such Employee Benefit Plan and, with
respect to Transferred Employees who continue to be employed by Purchaser,
subject compliance with Section 9.3) or change the nature of any at-will
employment relationship between Purchaser and any Transferred Employee or any
other employee of Purchaser.
 
ARTICLE X  
 


 
INDEMNIFICATION
 
Section 10.1  Indemnity Obligations of Seller. Seller and the Members
(collectively, “Seller Indemnitors”) covenant and agree to defend, indemnify and
hold harmless Purchaser and its Affiliates (including Parent) and the respective
its officers, directors, employees, agents, advisers and representatives of the
foregoing (collectively, the “Purchaser Indemnitees”), from and against, and to
pay or reimburse Purchaser Indemnitees for, any and all claims, liabilities,
obligations, losses, fines, costs, proceedings or damages (whether absolute,
accrued, conditional or otherwise and whether or not resulting from third party
claims), including all reasonable fees and disbursements of counsel incurred in
the investigation or defense of any of the same or in asserting any of their
respective rights hereunder (collectively, “Losses”), resulting from or arising
out of:
 
(i) any misrepresentation or breach of any warranty of Seller or Member
contained in the Transaction Documents; provided that in determining whether any
such misrepresentation or breach occurred, any dollar amount thresholds,
materiality qualifiers and Seller Material Adverse Effect qualifier contained in
any representation or warranty herein shall be disregarded;
 
(ii) any failure of Seller or any Member to perform any covenant or agreement
made or contained in the Transaction Documents or fulfill any obligation in
respect thereof; or
 
(iii) any and all Excluded Liabilities.
 
Seller Indemnitors shall not be required to indemnify Purchaser Indemnitees with
respect to any claim for indemnification (other than a claim for indemnification
based on a breach of the representations and warranties contained in Sections
3.9, 3.11(c) or 3.24) resulting from or arising out of matters described in
clause (i) above pursuant to this Section 10.1 (and not resulting from or
arising out of matters described in clause (ii) or (iii) above) unless and until
the aggregate amount of all such claims against all Seller Indemnitors exceeds
$100,000 (the “Seller Threshold Amount”), in which case Seller Indemnitors shall
be required to indemnify Purchaser Indemnitees for the amount of such claims in
excess of the Seller Threshold Amount. Claims thereafter may be asserted
regardless of amount.
 
[***] “Effective Purchase Price” means, at any time, the sum of (i) $13,000,000
(constituting the sum of the Initial Cash Purchase Price and the aggregate Fair
Market
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
Value as of the Closing Date of the Initial Shares), as such amount shall have
been adjusted pursuant to Section 2.5, (ii) the Assumed Liabilities accrued as
of the Closing Date, (iii) the amount of cash theretofore paid pursuant to
Section 2.6 and (iv) the aggregate Fair Market Value as of the applicable Value
Date of any Earnout Shares theretofore issued pursuant to Section 2.6.
 
For so long as any Escrowed Property (as defined in the Escrow Agreement)
continues to be held pursuant to the Escrow Agreement, prior to seeking recourse
in a direct action against a Seller Indemnitor with respect to indemnifiable
Losses, Purchaser shall seek recourse pursuant to the Escrow Agreement with
respect to such Losses, provided that the Purchaser shall not be obligated to
seek recourse pursuant to the Escrow Agreement to the extent any such Losses
exceed the difference between (x) the amount of the Escrowed Property (valuing
non-cash Escrowed Property in accordance with Section 2(j) of the Escrow
Agreement) and (y) the Losses or estimated Losses with respect to which claims
are then pending pursuant to the Escrow Agreement.
 
Section 10.2  Indemnity Obligations of Purchaser. Purchaser covenants and agrees
to defend, indemnify and hold harmless Seller and its Affiliates, their
respective officers, directors, employees, agents, advisers and representatives
and the Members (collectively, the “Seller Indemnitees”), from and against any
and all Losses resulting from or arising out of:
 
(i) any misrepresentation or breach of warranty of Purchaser or Parent contained
in the Transaction Documents; provided that in determining whether any such
misrepresentation or breach occurred, any dollar amount thresholds and
materiality qualifiers contained in any representation or warranty herein shall
be disregarded;
 
(ii) any failure of any Purchaser or Parent to perform any covenant or agreement
made or contained in the Transaction Documents or fulfill any other obligation
in respect thereof;
 

(iii)  
the Assumed Liabilities; or

 

(iv)  
the post-Closing operation of the Business.

 
Purchaser shall not be required to indemnify Seller Indemnitees with respect to
any claim for indemnification (other than a claim for indemnification based on a
breach of the representations and warranties contained in Section 5.4 or 5.6)
resulting from or arising out of matters described in clause (i) above pursuant
to this Section 10.2 (and not resulting from or arising out of matters described
in clause (ii), (iii) or (iv) above) unless and until the aggregate amount of
all claims against Purchaser exceeds $100,000 (the “Purchaser Threshold
Amount”), in which case Purchaser shall be required to indemnify Seller
Indemnitees for the full amount of such claims in excess of the Purchaser
Threshold Amount. Claims thereafter may be asserted regardless of amount.
Purchaser’s maximum liability to Seller Indemnitees under clause (i) above (and
not resulting from or arising out of matters described in clause (ii), (iii) or
(iv) above) shall not exceed the Cap.
 
Section 10.3  Indemnification Procedures. (a) Third Party Claims. In the case of
any claim asserted by a third party against a party entitled to indemnification
under this Agreement (the “Indemnified Party”), notice shall be given by the
Indemnified Party to the party required to provide indemnification (the
“Indemnifying Party”) as soon as practicable after such Indemnified Party has
actual knowledge of any claim as to which indemnity may be sought, and the
Indemnified Party shall permit the Indemnifying Party (at the expense of such
Indemnifying Party) to assume the defense of any third party claim or any
litigation with a third party resulting therefrom; provided, however, that
(a) the counsel for the Indemnifying Party who shall conduct the defense of such
claim or litigation shall be subject to the approval of the Indemnified Party
(which approval shall not be unreasonably withheld or delayed), (b) the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense (which shall not be subject to reimbursement hereunder except as
provided below), and (c) the failure by any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnifying Party is actually and materially damaged as a result of such
failure to give notice. Except with the prior written consent of the Indemnified
Party, no Indemnifying Party, in the defense of any such claim or litigation,
shall consent to entry of any judgment or enter into any settlement that
provides for injunctive or other nonmonetary relief affecting the Indemnified
Party or that does not include as an unconditional term thereof the giving by
each claimant or plaintiff to such Indemnified Party of a general release from
any and all liability with respect to such claim or litigation. If the
Indemnified Party shall in good faith determine that the conduct of the defense
of any claim subject to indemnification hereunder or any proposed settlement of
any such claim by the Indemnifying Party might be expected to affect adversely
the ability of the Indemnified Party to conduct its business, or that the
Indemnified Party may have available to it one or more defenses or counterclaims
that are inconsistent with one or more of those that may be available to the
Indemnifying Party in respect of such claim or any litigation relating thereto,
the Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or litigation relating to any
such claim at the sole cost of the Indemnifying Party; provided, however, that
if the Indemnified Party does so take over and assume control, the Indemnified
Party shall not settle such claim or litigation without the prior written
consent of the Indemnifying Party, such consent not to be unreasonably withheld
or delayed. If the Indemnifying Party does not accept the defense of any matter
as above provided within thirty (30) days after receipt of the notice from the
Indemnified Party described above, the Indemnified Party shall have the full
right to defend against any such claim or demand at the sole cost of the
Indemnifying Party and shall be entitled to settle or agree to pay in full such
claim or demand. In any event, the Indemnifying Party and the Indemnified Party
shall reasonably cooperate in the defense of any claim or litigation subject to
this Article X and the records of each shall be reasonably available to the
other with respect to such defense.
 
(b) Non-Third Party Claims. With respect to any claim for indemnification
hereunder which does not involve a third party claim, the Indemnified Party will
give the Indemnifying Party written notice of such claim. The Indemnifying Party
may acknowledge and agree by notice to the Indemnified Party in writing to
satisfy such claim within twenty (20) days of receipt of notice of such claim
from the Indemnified Party. If the Indemnifying Party shall dispute such claim,
the Indemnifying Party shall provide written notice of such dispute to the
Indemnified Party within such 20-day period, setting forth in reasonable detail
the basis of such dispute. Upon receipt of notice of any such dispute, the
Indemnified Party and the Indemnifying Party shall use reasonable efforts to
resolve such dispute within thirty (30) days of the date such notice of dispute
is received. If the Indemnifying Party shall fail to provide written notice to
the Indemnified Party within twenty (20) days of receipt of notice from the
Indemnified Party that the Indemnifying Party either acknowledges and agrees to
pay such claim or disputes such claim, the Indemnifying Party shall be deemed to
have acknowledged and agreed to pay such claim in full and to have waived any
right to dispute such claim. Once (a) the Indemnifying Party has acknowledged
and agreed to pay any claim pursuant to this Section 10.3, (b) any dispute under
this Section 10.3 has been resolved in favor of indemnification by mutual
agreement of the Indemnifying Party and the Indemnified Party, or (c) any
dispute under this Section 10.3 has been finally resolved in favor of
indemnification by order of a court of competent jurisdiction or other tribunal
(including an arbitrator contemplated by this agreement) having jurisdiction
over such dispute, then the Indemnifying Party shall pay the amount of such
claim to the Indemnified Party within twenty (20) days of the date of
acknowledgement by the Indemnifying Party or final resolution in favor of
indemnification, as the case may be, to such account and in such manner as is
designated in writing by the Indemnified Party.
 
(c) A proportion of any indemnifiable Loss suffered by a Purchaser Indemnitee
equal to (x) the aggregate Fair Market Value of the Shares issued under this
Agreement prior to the time any liability pursuant to this Article X is
determined and required to be satisfied (determined with respect to the Initial
Shares as of the Closing Date and with respect to any Earnout Shares as of their
Value Date) divided by (y) the Effective Purchase Price as of the time such
liability is determined and required to be satisfied (the “Share Proportion of
Loss”) shall be satisfied by the delivery to Parent for cancellation of shares
of Parent Common Stock having an aggregate Assigned Value equal to such portion
of such Loss. Notwithstanding the foregoing, if Shares held by Seller and the
Members at such time have an aggregate Assigned Value that is less than the
Share Proportion of Loss, the remainder of such Share Proportion of Loss shall
be satisfied by the payment of cash in an amount equal to (A) the number of
Shares that would be required to be delivered in accordance with the preceding
sentence to satisfy the remainder of the Share Proportion of Loss multiplied by
(B) the average price at which Shares have been disposed of (other than pursuant
to this Article X) by Seller and the Members. “Assigned Value” means, with
respect to each outstanding Share, as of the time any liability pursuant to this
Section X is determined and required to be satisfied, (A) the sum of the
aggregate Fair Market Value of the Initial Shares as of the date of this
Agreement and the aggregate Fair Market Value of any Earnout Shares issued prior
to such time as of their respective Value Dates divided by (B) the total number
of Shares issued prior to such time pursuant to this Agreement.
 
Section 10.4  Expiration of Representations and Warranties. All representations
and warranties contained in this Agreement shall survive the Closing until
[***]; provided, however, that the representations and warranties stated in
Sections 3.9, 3.14 and 3.18 shall survive the Closing for the period ending on
the date that is 30 days after the expiration of the applicable statute of
limitations period and (iii) the representations and warranties stated in
Sections 3.11(c) and 3.24 shall survive indefinitely. The parties hereto
acknowledge and agree that the only representations and warranties made by the
parties to the Transaction Documents in connection with the transactions
contemplated by the Transaction Documents are those that are set forth in the
Transaction Documents.
 
Section 10.5  Exclusive Remedy. Absent fraud or criminal activity and except as
provided under Sections 8.3 and 8.4, the indemnifications provided for in this
Article X shall be the sole and exclusive post-Closing remedies available to
Parent and/or Purchaser, on the one hand, against Seller and/or any Member, on
the other, or by Parent and/or Purchaser, on the one hand, against Seller and/or
any Member, on the other, for any claims under or based upon this Agreement.
Seller acknowledges that the representations and warranties contained in the
Transaction Documents shall not be deemed waived or otherwise affected by any
investigation by or on behalf of Purchaser or Parent.
 
Section 10.6  Set Off. If Seller or any Member shall have any Liability to
Purchaser or any other Purchaser Indemnitee (pursuant to this Article X or
otherwise), Purchaser and Parent shall be entitled, in addition to any other
right or remedy they may have, to exercise rights of set-off against any
payments or securities payable or deliverable to Seller in connection with the
Transaction Documents or otherwise, including without limitation pursuant to
Section 2.6 of this Agreement.
 
Section 10.7  Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price to the extent permitted by applicable Law. The
parties shall make appropriate adjustments for tax benefits and detriments and
any insurance proceeds actually received by an Indemnified Party (it being
understood that no Indemnified Party shall have any obligation to seek coverage
available to it) in determining Losses (taking into account any related
indemnification payments) for purposes of this Article X.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XI  
 


 
MISCELLANEOUS
 
Section 11.1  Certain Definitions.
 
For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 11.1:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and family
members of such Person. For purposes of this definition, a Person shall be
deemed to control another Person if such first Person directly or indirectly
owns or holds five percent (5%) or more of the ownership interests in such other
Person.
 
“Books and Records” means all books and records of Seller, including manuals,
price lists, mailing lists, lists of customers, sales and promotional materials,
purchasing materials, documents evidencing intangible rights or obligations,
personnel records, accounting records and litigation files (regardless of the
media in which stored), in each case relating to or used in the Business,
excluding only Seller’s seal and minute book.
 
“Business” means the business of Seller as conducted or proposed to be conducted
on the date hereof and as of the Closing Date.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Contract” means any contract, indenture, note, bond, loan, mortgage, license,
instrument, lease, commitment or other agreement.
 
[***]
 
“Environmental Law” means any foreign, federal, state or local statute,
regulation, ordinance, or rule of common law as now or hereafter in effect in
any way or any other legally binding requirement relating to the environment,
natural resources or protection of human health and safety including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.) the Toxic Substances
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. § 136 et seq.), and the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.), and the regulations promulgated pursuant thereto.
 
[***].
 
“Fair Market Value” means, as to the Parent Common Stock, (i) the average
closing bid price of the Parent Common Stock on quoted on NASDAQ over a period
of 20 consecutive trading days the latest of which shall be the trading day
immediately preceding the date as of which "Fair Market Value" is being
determined.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Approval” means any Consent of, with or to any Governmental Body.
 
“Governmental Body” means any government or governmental or regulatory authority
or body thereof, or political subdivision thereof, whether federal, state, local
or foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hazardous Material” means any substance, material or waste which is regulated
by the United States, the foreign jurisdictions in which Seller conducts
business, or any state, local or foreign governmental authority including,
without limitation, petroleum and its by-products, asbestos, and any material or
substance which is defined as a “hazardous waste,”“hazardous
substance,”“hazardous material,”“restricted hazardous waste,”“industrial
waste,”“solid waste,”“contaminant,”“pollutant,”“toxic waste” or “toxic
substance” under any provision of Environmental Law.
 
“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations and renewals in connection therewith, (d) all mask works and all
applications, registrations and renewals in connection therewith, (e) all trade
secrets
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge” or words of similar effect means, (a) with respect to Seller, the
actual subjective knowledge of each Member and each member of senior management
of Seller and (b) with respect to Parent or any Purchaser, the actual subjective
knowledge of each member of senior management of Parent, and in either case,
matters that an individual in the position of such Member or member of senior
management, as the case may be, in light of the relevant circumstances,
reasonably would be expected to know upon due inquiry.
 
“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation or other requirement.
 
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), claims or governmental proceedings.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
transfer restriction under any shareholder or similar agreement, encumbrance or
any other restriction or limitation whatsoever.
 
[***]
 
“Neutral Accountant” means (i) Ernst & Young, or if Ernst & Young is not
independent in the reasonable determination of Purchaser or Seller, then (ii) an
independent auditing firm of nationally or regionally recognized standing
selected by the mutual agreement of Purchaser and Seller within 15 days of the
date on which the Neutral Accountant is proposed to begin serving or, if
Purchaser and Seller are unable to
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
agree within such period, an independent auditing firm of nationally or
regionally recognized standing selected jointly by two other such firms, one of
which shall be specified by Purchaser and one of which shall be specified by
Seller, within 15 days after the expiration of such period.
 
[***]
 
“Non-Competition Period” means the period from the Closing Date through the
fifth anniversary thereof.
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.
 
“Parent Material Adverse Change” means any change that is materially adverse to
(i)  the business, properties, results of operations or condition (financial or
otherwise) of Parent and its consolidated subsidiaries taken as a whole or (ii)
the ability of Parent or Purchaser to perform its obligations under this
Agreement.
 
“Permitted Exceptions” means (i) statutory liens for current taxes, assessments
or other governmental charges not yet delinquent or the amount or validity of
which is being contested in good faith by appropriate proceedings, provided an
appropriate reserve is established therefor; (ii) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the ordinary
course of business that are not material to the business, operations and
financial condition of the property so encumbered or Seller; (iii) zoning,
entitlement and other land use and environmental regulations by any Governmental
Body, provided that such regulations have not been violated; and (iv) such other
imperfections in title, charges, easements, restrictions and encumbrances which
do not materially detract from the value of or materially interfere with the
present use of the Assets subject thereto or affected thereby.
 
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, migration or leaching into the indoor
or outdoor environment, or into or out of any property.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
“Remedial Action” means all actions to (x) clean up, remove, treat or in any
other way address any Hazardous Material; (y) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment; or (z) perform pre-remedial
studies and investigations or post-remedial monitoring and care.
 
[***]
 
“Seller Material Adverse Change” or “Seller Material Adverse Effect” means any
change effect that is materially adverse to (i)  the business, properties,
results of operations, prospects or condition (financial or otherwise) of
Seller, (ii) the ability of Seller to perform its obligations under this
Agreement or (iii) the ability of Purchaser to conduct the Business after the
Closing Date as the Business is being conducted as of the date hereof, provided
that a change or effect relating to the economy or financial markets in general
shall not constitute a Seller Material Adverse Effect.
 
[***]
 
“Subsidiary” means, as to any Person, any other Person of which a 50% or more of
the outstanding voting securities or other equity interests are owned, directly
or indirectly, by such Person.
 
“Tax” or “Taxes” shall mean means any federal, state, provincial, local or
foreign income, alternative minimum, accumulated earnings, personal holding
company, franchise, capital stock, net worth, capital, profits, windfall
profits, gross receipts, value added, sales, use, goods and services, excise,
customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental (including taxes under
Section 59A of the Code or any analogous or similar provision of any state,
local or foreign law or regulation), real property, personal property, ad
valorem, intangibles, rent, occupancy, license, occupational, employment,
unemployment insurance, social security, disability, workers’ compensation,
payroll, health care, withholding, estimated or other similar tax, duty or other
governmental charge or assessment or deficiencies thereof, and including any
interest, penalties or additions to tax attributable to the foregoing.
 
“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
“Transaction Documents” means, with respect to any Person, this Agreement, the
Employment Agreements, the Parent Guaranty and each other agreement, document,
instrument or certificate contemplated by this Agreement (or by any such other
agreement, document, instrument or certificate) to be executed by such Person in
connection with the consummation of the transactions contemplated by this
Agreement.

 
Section 11.2  Publicity . No party shall issue any press release or make any
other public announcement relating to the subject matter of this Agreement
without the prior written consent of Parent.
 
Section 11.3  Payment of Sales, Use or Similar Taxes; Transfer Taxes. Seller
shall be responsible for and pay in a timely manner all sales, use, value added,
documentary, stamp, gross receipts, registration, transfer, conveyance, excise,
recording, license and other similar Taxes and fees (“Transfer Taxes”), arising
out of or in connection with or attributable to the transactions effected
pursuant to the Transaction Documents. Each party hereto shall prepare and
timely file all Tax Returns required to be filed in respect of Transfer Taxes
that are the primary responsibility of such party under applicable Law;
provided, however, that such party’s preparation of any such Tax Returns shall
be subject to the other party’s approval, which approval shall not be
unreasonably withheld or delayed.
 
Section 11.4  Expenses. Except as otherwise provided in this Agreement, each
party shall bear all costs and expenses incurred by such party in connection
with the negotiation and execution of this Agreement and each other Transaction
Document, whether or not the transactions contemplated hereby and thereby are
consummated.
 
Section 11.5  Specific Performance. Seller acknowledges and agrees that the
breach of this Agreement would cause irreparable damage to Purchaser and that
Purchaser will not have an adequate remedy at law. Therefore, the obligations of
Seller under this Agreement, including, without limitation, Seller’s obligation
to sell the Assets to Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith
(without the requirement of the posting of a bond or other surety). Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.
 
Section 11.6  Submission to Jurisdiction; Consent to Service of Process. The
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located in Wilmington, Delaware over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
Section 11.7  Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by Purchaser, in the case of an amendment,
supplement, modification or waiver sought to be enforced against Purchaser or
Parent, or Seller, in the case of an amendment, supplement, modification or
waiver sought to be enforced against Seller. No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
Section 11.8  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to conflicts
of law principles thereof.
 
Section 11.9  Table of Contents and Headings. The table of contents and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.
 
Section 11.10  Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally or mailed by certified mail, return receipt requested, to the parties
(and shall also be transmitted by facsimile to the Persons receiving copies
thereof) at the following addresses (or to such other address as a party may
have specified by notice given to the other party pursuant to this provision):
 
If to Seller, to:
 
Pharmaceutical Resource Solutions, LLC
  177 Witmer Road
Horsham, Pennsylvania 19044
Attn: Robert Melillo
Telecopier: 215-672-5549
 
With a copy to:
 
Buchanan Ingersoll PC
1835 Market Street, 14th Floor
  Philadelphia, Pennsylvania 19103
Attn: Steven W. Smith, Esq.
Telecopier: 215-665-8760
 
If to a Member, to such Member in care of:
 
Pharmaceutical Resource Solutions, LLC
  177 Witmer Road
Horsham, Pennsylvania 19044
Attn: Robert Melillo
Telecopier: 215-672-5549
 
With a copy to:
 
Buchanan Ingersoll PC
1835 Market Street, 14th Floor
  Philadelphia, Pennsylvania 19103
Attn: Steven W. Smith, Esq.
Telecopier: 215-665-8760
 
If to Parent, to:
 
Ventiv Health Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey 08873
Attention: Chief Executive Officer


With a copy to:
 
Kenneth G. Alberstadt, Esq.
Law Office of Kenneth G. Alberstadt PLLC
111 Broadway, 18th Floor
New York, New York 10006
Telecopier: (212) 404-7567
 
If to Purchaser, to:
 
PRS Acquisition LLC
in care of Ventiv Health Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey 08873
Attention: Chief Executive Officer


With a copy to:
Kenneth G. Alberstadt, Esq.
Law Office of Kenneth G. Alberstadt PLLC
111 Broadway, 18th Floor
New York, New York 10006
Telecopier: (212) 404-7567


Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered or transmitted by electronic mail, with
receipt acknowledgment by the recipient by return electronic mail, (ii) when
sent, if sent by facsimile on a business day during normal business hours (or,
if not sent on a business day during normal business hours, on the next business
day after the date sent by facsimile), (iii) on the next business day after
dispatch, if sent by nationally recognized, overnight courier guaranteeing next
business day delivery, and (iv) on the 5th business day following the date on
which the piece of mail containing such communication is posted, if sent by
mail.


Section 11.11  Bulk Sales. Purchaser and Seller hereby waive compliance by the
other with the provisions of the bulk sales laws of any jurisdiction, to the
extent applicable to the transactions contemplated by this Agreement. Seller
shall indemnify and hold harmless Purchaser and the other Purchaser Indemnitees
from and against any and all Losses resulting from or arising out of any
noncompliance or alleged noncompliance by Purchaser or Seller with such bulk
sales laws.
 
Section 11.12  Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
Section 11.13  Assignment of Works. The Members agree that all Work Product
belongs in all instances to the Company. To the extent any Member has any right,
title or interest of any kind or nature whatsoever in any Work Product, such
Member hereby assigns all such right, title and interest, effective upon the
Closing, to (or as otherwise directed by) Purchaser. For purposes hereof, “Work
Product” means all inventions, innovations, improvements, technical information,
systems, software developments, methods, designs, analyses, drawings, reports,
service marks, trademarks, trade names, logos and all similar or related
information (whether patentable or unpatentable) which relates to any business
conducted or proposed to be conducted by the Company as of the date hereof.
 
Section 11.14  Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Except as provided in Article IX, nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement. No assignment of this Agreement
or of any rights or obligations hereunder may be made by any party hereto (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void, provided that no such consent shall be required for any such assignment
(i) of Parent’s rights and obligations hereunder (a) in connection with a sale
or other transfer (whether directly or indirectly, including by merger or
consolidation) of substantially all of the assets of Parent and its consolidated
subsidiaries, so long as the surviving or transferee entity in such transaction
undertakes to comply with Parent’s obligations under this Agreement or (b) to an
Affiliate of Parent, provided that Parent remains liable therefor, (ii) of
Purchaser’s rights and obligations hereunder (including without limitation its
rights and obligations under Section 2.6) (a) in connection with a sale or other
transfer (whether directly or indirectly, including by merger or consolidation)
of the Business, provided that the Parent Guaranty remains in effect, or (b) to
an Affiliate of Purchaser, provided that the Parent Guaranty remains in effect,
or (iii) of Parent’s and Purchaser’s rights hereunder as security for the
obligations of Parent or any Affiliate of Parent under a credit agreement
entered into with a bank or other financial institution.
 
Section 11.15  Attorneys' Fees; Prevailing Party. Should any proceeding be
commenced between the parties to this Agreement seeking to enforce any of its
provisions, the prevailing party in such proceeding shall be entitled, in
addition to such other relief as may be granted, to reasonable fees and
disbursements of counsel incurred in connection with such proceeding as a
consequence of a claim or defense asserted by the other party in bad faith. For
the purposes of this provision, "prevailing party" shall include a party which
dismisses an action for recovery hereunder in exchange for payment of the sum
allegedly due, performance of covenants allegedly breached, or consideration
substantially equal to the relief sought in the action or proceeding.
 
Section 11.16  Counterparts. This Agreement may be executed in one or more
counterparts and by facsimile signature, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
 
Section 11.17  Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
* * *
 




PHARMACEUTICAL RESOURCE SOLUTIONS LLC




By       
Name:
Title:


VENTIV HEALTH, INC.




By       
Name:
Title:


PRS ACQUISITION LLC




By       
Name:
Title:


MEMBERS:




Robert Melillo






Joseph Melillo





5




--------------------------------------------------------------------------------



George Melillo, Jr.




Michael Melillo

